   EXHIBIT 3

DECLARATION OF
NICHOLAS SERGI
  EXHIBIT A
TO NICHOLAS
    SERGI
DECLARATION
Chase Online - Legal Agreements and Disclosures                                                                  Page 1 of 6




                                                                                                        Print this agreement

                                                                                                   Last updated on 8/26/2018

                              Online and Mobile E-Sign Disclosure and Consent Agreement


                    In this Online and Mobile E-SIGN Disclosure and Consent Agreement ("E-Sign
                    Consent"):

                         • "Account" or "Accounts" is each account, now or in the future, that you hold
                           with us, are authorized to administer or for which you are designated as
                           authorized signer, or a trust or other fiduciary account in which you have an
                           interest that gives you legal authority to receive information or which is
                           subject to the provision of a Service by us.
                         • "Communication" is defined in Section 1 below.
                         • "Electronic Delivery" is the act of delivering Communications using electrical,
                           digital, magnetic, wireless, optical, electromagnetic, or similar electronic
                           means as set forth in Section 3 below, including through our websites or
                           mobile applications.
                         • "Service" is any product or service that we offer for which Communications
                           are required or permitted to be delivered.
                         • "We," "us," "our," "Chase" and "J.P. Morgan" refer to the entity that provides
                           you one or more Accounts or Services and such entity's affiliates and
                           subsidiaries or our agents, assignees or service providers. Entities may
                           include, but are not limited to, JPMorgan Chase & Co., JPMorgan Chase
                           Bank, N.A., J.P. Morgan Securities LLC or J.P. Morgan Trust Company of
                           Delaware.



  1. Consent and Scope of Communications to be Provided Electronically.

  We are required by law, regulation or agreement to give you certain information "in writing." With your consent, we can
  provide this information to you by Electronic Delivery. We also need your general consent to use electronic records and
  signatures in our relationship with you.

  You agree that for all Communications for all Accounts and Services we may (i) use Electronic Delivery and, at our
  discretion, terminate paper delivery of Communications to you and (ii) use and obtain electronic signatures from you in
  each case unless and until you withdraw your consent to this E-Sign Consent as described in Section 5 below. This
  E-Sign Consent applies to all Communications for all Accounts and Services, except to the extent it conflicts with the
  terms and conditions of a separate electronic disclosure and consent with respect to such Accounts and Services.

  "Communications" include, but are not limited to, the following:

       • All legal, regulatory or other disclosures associated with an Account or Service;
       • All periodic statements for an Account or Service, along with any notices related to such statements that we are
         required or permitted to include with paper statements;
       • All other documentation relevant to an Account or Service, including agreements, amendments, account opening
         documentation, billing statements, policies and procedures (including but not limited to our privacy policy), terms
         and conditions, authorizations, updates, notices, responses to claims, transaction history, Individual Retirement
         Account (IRA) and Employee Retirement Income Security Act (ERISA) information (including but not limited to
         notices, plan documents, amendments, account opening, verification, maintenance notices, and other such
         information);
       • Shareholder material including proxy materials, periodic reports, prospectuses, tender offer materials, corporate
         actions, fact sheets, newsletters, announcements, and other similar disclosures, material or information;
       • Investment materials, including any Communication or disclosures required or permitted to be delivered to you in
         connection with any investment, strategy, opportunity or securities transaction;
       • Documents related to the administration, management, investment, and distribution of Accounts or Services
         owned or used by trustees or other fiduciaries;
       • Trade confirmations for transactions made for or against an Account, as well as any document, notice, or other
         information which we are required or permitted to deliver with trade confirmations;
       • Documents evidencing, governing or related to credit facilities, including, without limitation, secured and
         unsecured extensions of credit, mortgage loans and home equity lines of credit, letters of credit, derivatives and
Chase Online - Legal Agreements and Disclosures                                                                    Page 2 of 6



           other swap transactions, requested by you as well as notices, confirmations, authorizations, or other information
           which we are required or otherwise choose to send in relation to such credit facilities;
       •   Tax forms and reports ("Tax Documents") relevant to an Account or Service, including tax forms which we are
           required or permitted to deliver via Electronic Delivery including, but not limited to, forms in the 1098 and 1099
           series and Schedules K-1. Please see the section titled "Additional Provisions for Tax Documents" below for
           additional terms for electronic delivery of Tax Documents;
       •   Forms ADV and related communications for advisory or managed Accounts and Services;
       •   Marketing materials; and
       •   Any other document or other information required to be provided "in writing" or that we otherwise provide to you,
           or that you sign or submit or agree to at our request, in connection with your relationship with us.

  2. Delivery Preferences.

  You may select or modify your delivery preference for certain categories of Communications that we may, in our
  discretion, make available for any of your Accounts or Services except for Accounts or Services offered only via online or
  mobile platforms ("Digital Only Accounts and Services"). Physical delivery of Communications is not available for Digital
  Only Accounts and Services, including Finn by ChaseSM Accounts.
  Even if you select physical delivery for a category of Communications in your delivery preferences, we may, at our
  discretion, send Communications to you through Electronic Delivery in certain circumstances, including during
  emergencies, time-sensitive situations, process disruptions, or other similar events. In such case, your consent to
  Electronic Delivery will apply. Additionally we reserve the right, but assume no obligation, to provide paper copies of any
  Communication that you have authorized us to provide via Electronic Delivery, even if you set your preferences to
  Electronic Delivery for those Communications.

  Modifying your delivery preferences does not constitute a withdrawal or modification of your consent to Electronic
  Delivery. To withdraw your consent to receive Communications by Electronic Delivery, you must follow the instructions
  set forth in the section titled "How to Withdraw Consent" in Section 5 below.

  Sometimes you are required to provide us with a written notice by law or under our agreement with you. Those notices
  must be provided to us on paper unless we tell you how to deliver the notice to us electronically.

  Delivery Preferences for Accounts and Services with J.P. Morgan (which includes those established through the
  J.P. Morgan Private Bank (the "Private Bank"), the J.P. Morgan Securities ("JPMS") line of business, J.P. Morgan
  Online or the J.P. Morgan mobile application):

  When you consent to this E-Sign Consent, you agree:

       • If you are already enrolled in J.P. Morgan Online ("JPO"), and you have already indicated delivery preferences
         for certain categories of Communications for existing Accounts or Services, we will continue to honor such
         delivery preferences. If a new category of Communications becomes eligible for Electronic Delivery after the
         date of this E-Sign Consent, and you have elected Electronic Delivery for any existing category, we will pre-set
         your delivery preference to Electronic Delivery for the new category of Communications.
       • If you are a new JPO user as of or after the date of this E-Sign Consent, we will pre-set your delivery preferences
         to Electronic Delivery for each category of Communications that is eligible for Electronic Delivery.
       • Whether you are already enrolled or are a new JPO user, if you elect or have elected Electronic Delivery for any
         category of Communications, we may automatically send any Communications by Electronic Delivery for any
         future Accounts and Services.
       • For Digital Only Accounts and Services, all Communications will be provided by Electronic Delivery.

  Other than for Digital Only Accounts and Services, you can review or change your delivery preferences or obtain more
  information by contacting J.P. Morgan Online Support at 866-265-1727 or J.P. Morgan Securities Online Support at 888-
  807-6898, as applicable, or modifying preferences online at https://jpmorgan.chase.com

  Delivery Preferences for Accounts and Services with Chase (which includes those established through a Chase
  bank branch, Chase.com and the Chase Mobile application), excluding Finn by ChaseSM Accounts and Services:

  You can review, change and obtain more information about your delivery preferences by visiting chase.com or accessing
  the Chase Mobile app.

  3. Method of Electronic Delivery.

  All Communications (including alerts that Communications have been provided or posted) that we provide to you
  electronically will be provided by one or more of the following methods:

       • electronic messaging (such as e-mail, or SMS text or push notification to your mobile device);
       • by access to a web site, including our mobile websites or websites of third party service providers who we
         engage to deliver Communications through Electronic Delivery, that we will designate in a notice we send to you
Chase Online - Legal Agreements and Disclosures                                                                   Page 3 of 6



         via electronic messaging at the time the information is available or that we will generally designate in advance for
         such purpose;
       • via our mobile applications; or
       • by requesting you download a Hyper Text Markup Language ("HTML") file or Portable Document Format ("PDF")
         or other specified electronic file containing the Communication.

  Communications delivered by e-mail will be sent to your e-mail address reflected in our records. You represent that any
  e-mail address you provide to us for Electronic Delivery purposes belongs to you or to a person who has authority to act
  for the Account or Service or, where relevant, to make transactions against the Account.

  You should print, download or otherwise retain a copy of this E-Sign Consent and all other Communications provided by
  Electronic Delivery.

  4. Hardware and Software Requirements.

  In order to access, view, and retain electronic Communications, you must have:

       • Access to a device (e.g., computer, smartphone, mobile device, tablet, etc.) suitable for connecting to the
         Internet, or downloading our mobile apps with the Current Version (as defined below) of (i) an operating system,
         such as Windows, Mac OS, iOS or Android, and (ii) a web browser, such as Internet Explorer, Chrome, Safari or
         Firefox, that we support.
       • A connection to the Internet;
       • Local electronic storage capacity to retain Communications and/or a printer to print them;
       • A valid e-mail account and software to access it;
       • Software that enables you to view and display files in HTML and PDF format.

  By "Current Version," we mean a version of the software that is currently being supported by its publisher. From time to
  time, we may offer services or features that require that your Internet browser be configured in a particular way, such as
  permitting the use of JavaScript or cookies. If we detect that your Internet browser is not properly configured, we may
  provide you with a notice and advice on how to update your configuration. We reserve the right to discontinue support of
  a Current Version of software or an operating system if, in our sole opinion, it suffers from a security flaw or other flaw
  that makes it unsuitable for use.

  If our hardware or software requirements change, and that change would create a material risk that you would not be
  able to access or retain electronic Communications, we will give you notice of the revised hardware or software
  requirements. Continuing to use this service after receiving notice of the change is reaffirmation of your consent.

  5. How to Withdraw Consent.

  Withdrawal of consent for certain Communications may result in a fee or change in fee for some Accounts. Please refer
  to your account agreement for additional information. We will not impose any fee to process the withdrawal of your
  consent to receive Communications by Electronic Delivery. However, your access and use of the Services or certain
  features of Accounts and Services may be terminated. Any withdrawal of your consent to receive Communications by
  Electronic Delivery will be effective only after we have a reasonable period of time to process your withdrawal.

  At our option, we may treat the provision of an invalid e-mail address, or the subsequent malfunction of a previously valid
  e-mail address, as a withdrawal of your consent to receive Communications by Electronic Delivery.

  A withdrawal of consent does not apply to a tax document that was provided electronically before the date on which the
  withdrawal of consent takes effect. However, after withdrawal of consent, to the extent that we are required to provide
  additional tax documents to you, we will provide them on paper.

  The method by which you withdraw consent to Electronic Delivery depends on the type of Account that you
  hold with us. If you have multiple Accounts with different lines of business and wish to withdraw consent for all
  Accounts, you must withdraw consent separately for each of the three lines of business: J.P. Morgan (through
  the Private Bank or JPMS), Chase (excluding Finn by ChaseSM), and Finn by ChaseSM. To withdraw consent,
  please follow the instructions below:

  For Accounts and Services with J.P. Morgan (as described above):

  If you hold Accounts with J.P. Morgan through the Private Bank or JPMS, you may withdraw your consent to receive
  Electronic Delivery of Communications from the Private Bank and JPMS by:

       • Contacting Private Bank Online Support at 866-265-1727 or JPMS Online Support at 888-807-6898;
       • Calling or writing your JPMorgan team at the telephone number or address on your monthly statement; or
       • Emailing us at WM_EConsent@jpmorgan.com.
Chase Online - Legal Agreements and Disclosures                                                                 Page 4 of 6



  To withdraw your consent to receive Electronic Delivery of Tax Documents you may also write to us at: J.P Morgan, P.O.
  Box 6076, Newark, DE 19714-6076.

  Please note that modifying your delivery preferences does not constitute a withdrawal or modification of your consent to
  Electronic Delivery for Accounts with the Private Bank and JPMS.

  You may withdraw consent to Electronic Delivery for Digital Only Accounts or Services but withdrawal may, at our option,
  result in a termination or conversion of the Digital Only Accounts or Services into a different or related Account or
  Service. Any other consequences of withdrawal will be disclosed in the agreements or disclosures for the particular
  Digital Only Service. You may be able to withdraw your consent for Digital Only Accounts and Services and continue to
  receive Electronic Delivery for other Accounts and Services.

  For Accounts and Services with Chase, excluding Finn by ChaseSM Accounts (as described above):

  You may withdraw your consent to receive Electronic Delivery of Communications from Chase by:

       • Calling us at 877.242.7372; or
       • Sending us a secure message via chase.com or the Chase Mobile app.

  To withdraw your consent to Electronic Delivery of tax documents please send a secure message via chase.com or the
  Chase Mobile app, or write to us at:

  Chase By Mail
  National Bank By Mail
  PO BOX 36520
  Louisville, KY 40233-6520

  For Finn by ChaseSM Accounts:

  You may withdraw your consent to receive Electronic Delivery of Communications by:

       • Call us at 800.636.9415; or
       • Send us a secure message via the Finn by ChaseSM app.

  Withdrawal of consent will result in our closing of your Finn by ChaseSM Account. Please refer to your Finn by ChaseSM
  Account agreement for additional information.

  To withdraw your consent to Electronic Delivery of tax documents please send a message via the Finn by ChaseSM app
  or write to us at:

  Chase By Mail
  National Bank By Mail
  PO BOX 36520
  Louisville, KY 40233-6520

  6. How to Update Your Records.

  It is your responsibility to provide us with true, accurate and complete e-mail address, mobile telephone numbers (if
  provided), and other information related to this E-Sign Consent and your Accounts, and to maintain and promptly update
  any changes to this information.

  You can update your records through the methods described below:

       • Chase Accounts: Call us at 1.877.242.7372, visit chase.com or access the Chase Mobile app
       • Finn by ChaseSM Accounts: Call us at 1.800.636.9415 or access the Finn by ChaseSM app
       • Private Bank and JPMS Accounts: Call us at 1.866.265.1727 or contact us online at https://jpmorgan.chase.com

  7. Requesting Paper Copies.

  You should not expect to receive a paper copy of any Communications unless you request it. You can obtain a paper
  copy of an electronic Communication by printing it yourself or by requesting that we mail you a paper copy, provided that
  such request is made within a reasonable time after we first provided the Communication to you by Electronic Delivery.
  We may charge you a reasonable service charge, with prior notice of any such charge, for the delivery of paper copies of
  any Communication provided to you electronically pursuant to this E-Sign Consent.

  To request paper copies of electronic Communications:
Chase Online - Legal Agreements and Disclosures                                                                       Page 5 of 6



       • Chase Accounts: Call us at 1.877.242.7372 or send us a secure message via chase.com or the Chase Mobile
         app
       • Finn by ChaseSM Accounts: Call us at 1.800.636.9415 or send us a secure message via the Finn by ChaseSM app
       • Private Bank and JPMS Accounts: Call us at 1.866.265.1727

  8. Accounts with Multiple Owners or Authorized Persons.

  For Accounts and Services with Chase (as described above) and Finn by ChaseSM Accounts and Services

  Each Account owner may provide an email address for the Account in connection with each owner’s consent to receive
  electronic Communications. Only one account owner's authorization is required to enroll in Electronic Delivery for
  Communications and to manage preferences for any category of Communications including Account statements.
  For purposes of electronic notification for paperless statements and other Communications on a joint or multiple owner
  Account, you agree that electronic notifications for such Communications delivered to the email address of the Account
  owner who enrolls in Electronic Delivery for such Communications will constitute delivery to all Account owners, even if
  all Account owners may not have access to such email address.

  If you have designated one or more interested parties to receive paper copies of certain Communications, they will
  continue to receive copies of such Communications via U.S. mail.

  For Accounts and Services with J.P. Morgan (as described above)

  Depending on the type of Account or Communication, in the case of an Account owned by multiple accountholders,
  authorization by one accountholder is sufficient to constitute consent to this E-Sign Consent. For such Accounts we may,
  in our sole discretion, elect to solely deliver Communications electronically if any one of the accountholders has provided
  consent to this E-Sign Consent.

  In the case of an Account with multiple authorized persons, in circumstances in which we can only act on the electronic
  instruction of a single person, including, without limitation, elections for corporate actions, we may, at our sole discretion,
  act upon the electronic instruction of any authorized person without the consent of the other authorized persons or
  accountholders. Additionally, in the case of an Account with multiple authorized persons, we may, in our sole discretion,
  deliver Communications by paper to all accountholders or authorized persons, if not all accountholders or authorized
  persons have consented to this E-Sign Consent.

  9. Additional Provisions for Tax Documents.

  By consenting to this E-Sign Consent, you affirmatively consent to the delivery of any Tax Documents through Electronic
  Delivery. You will also receive a paper copy of Tax Documents, unless you opt-out of paper delivery by setting the
  appropriate preference, as described above in the section titled "Setting Preferences for Electronic Delivery." Each of the
  following applies to the Electronic Delivery of Tax Documents:

       • You are not required to receive Tax Documents through Electronic Delivery. If you currently have the option to
         elect to solely receive Tax Documents electronically and you did not make that election, we will also provide you
         with a paper copy.
       • Your election to receive Tax Documents through Electronic Delivery allows us to use Electronic Delivery to
         deliver any Tax Document which we are legally permitted to provide to you now or at any time in the future until
         such time that you withdraw your consent.
       • You may receive a paper copy of any Tax Document by requesting a paper copy of such Tax Document through
         the procedures set forth in the section titled "Requesting Paper Copies" above. Requesting a paper copy of a Tax
         Document will not be treated as a withdrawal of your consent to this E-Sign Consent.
       • You may withdraw your consent to this E-Sign Consent at any time through the procedures set forth in the
         section titled "How to Withdraw Consent" above. You may also change your preferences regarding Electronic
         Delivery of Tax Documents from time to time without withdrawing your consent. Withdrawal of consent to
         Electronic Delivery of Tax Documents will not include Tax Documents previously provided through Electronic
         Delivery; such Tax Documents may continue to be provided online for the applicable posting period. We will
         confirm your withdrawal request and the date on which it takes effect in writing (either electronically or on paper).
         If you withdraw your consent, we will send you paper copies of any additional Tax Documents we are required to
         provide.
       • The delivery of Tax Documents through Electronic Delivery may be terminated at any time by us. Further, we
         may make certain Tax Documents available electronically only for a limited time. Currently, such period of time
         for most Tax Documents is from January 31st or February 15th, as applicable, of the relevant year until October
         15 of such year. Certain Tax Documents may be available electronically for a longer time. Certain Tax
         Documents that are provided electronically may have to be printed out and attached to a federal, state or local
         income tax return.
       • If you need to update any information relevant to Electronic Delivery of Tax Documents, you may request that
         such information be updated through the procedures set forth in the section titled "How to Update Your Records"
         above.
Chase Online - Legal Agreements and Disclosures                                                                   Page 6 of 6



       • We will notify you when each Tax Document is available. We may notify you by mail or electronically, for
         example, by sending you an email. We will notify you if any Tax Document is undeliverable.
       • A description of the hardware and software required to access, print, and retain Tax Documents are set forth in
         the section titled "Hardware and Software Requirements" above.

  10. Important Information regarding Transmission of Investment Material through Electronic Delivery.

  CONSENT TO RECEIVE PROSPECTUSES AND OTHER INVESTMENT MATERIAL DOES NOT CONSTITUTE AN
  OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY, NOR SHALL THERE BE ANY SALE OF, THE
  SECURITIES IDENTIFIED IN ANY COMMUNICATION IN ANY JURISDICTION WHERE SUCH OFFER SOLICITATION
  OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE LAWS OF SUCH
  JURISDICTION. CONSENT TO RECEIVE SUCH INFORMATION THROUGH ELECTRONIC DELIVERY DOES NOT
  GUARANTEE THAT YOU WILL PARTICIPATE IN OR ACQUIRE SHARES IN ANY OFFERING OF SECURITIES.


  11. Federal Law.

  You acknowledge and agree that your consent to this E-Sign Consent is provided in connection with a transaction
  affecting interstate commerce, that it is subject to the federal Electronic Signatures in Global and National Commerce Act
  (the "E-SIGN Act"), and that you and we both intend that the E-SIGN Act apply to the fullest extent permitted by law.

  12. Termination/Changes.

  We reserve the right, in our sole discretion, to discontinue providing you with electronic Communications, or to terminate
  or change the terms and conditions on which we provide electronic Communications. We will provide you with notice of
  any such termination or change as required by law.

  13. Acceptance and Consent.

  By consenting to this E-Sign Consent, you agree to the following statements:

       • I have read, understand and agree to be bound by the terms and conditions contained in this E-Sign Consent,
         and consent to receive Communications and execute documents via Electronic Delivery according to the process
         described herein;
       • I am able to download and review files in PDF format, and I have internet access and can send and receive
         emails with links to websites;
       • Certain Communications may be delivered to me in paper form and in the future some or all of these
         Communications may be made available for me to view electronically in accordance with this E-Sign Disclosure;
       • My consent to receive Communications electronically does not automatically expire and is not limited as to
         duration;
       • I may incur costs, including but not limited to online time and other charges from my internet service provider or
         telephone carrier in accessing and/or viewing Communications;
       • I am authorized to provide consent, as well as Electronic Delivery elections and instructions, on behalf of all co-
         applicants for, and co-owners of, any of my Accounts;
       • I may terminate or suspend Electronic Delivery at any time at my discretion;
       • Chase, J.P. Morgan and their agents will not be liable for any loss, liability, cost, expense, or claim for acting
         upon this authorization or arising from my use of the product or services provided pursuant to this E-Sign
         Consent; and
       • Communications provided along with my account statements contain important information or disclosures
         concerning my Accounts or Services and I agree to review such Communications in a timely manner.
  EXHIBIT B
TO NICHOLAS
    SERGI
DECLARATION
transferable limited and revocable right to access and use the Online Service as well as any Software in
object code. Any Software provided through the Online Service must be downloaded by you in the United
States. You agree not to use the Online Service for any other purpose, including commercial purposes,
such as co-branding, framing linking, or reselling any portion of the Online Service without our prior written
consent. You further agree not to use the Online Service to pay Payees to whom you are obligated for tax
payments, payments made pursuant to court orders, fines, payments to loan sharks, gambling debts or
payments otherwise prohibited by law. You agree not to attempt to log on to the Online Service from any
country under sanctions by the Office of Foreign Assets Control (OFAC). Information regarding which
countries are under sanctions may be obtained on the U.S. Department of the Treasury website. Any
attempt to log on to the Online Service from one of these countries may result in your access being restricted
and/or terminated.

You may not, and will not allow or cause any third party to: (a) decompile, reverse engineer, disassemble,
attempt to derive the source code of, or modify any portion of the Online Service, or use the Online Service
to develop similar functionality; (b) copy any portion of the Online Service, except as expressly permitted
by this Agreement; (c) sublicense, distribute, export or resell any portion of the Online Service or otherwise
transfer any rights; (d) remove any proprietary or intellectual property rights notices or labels on the Online
Service; or (e) otherwise exercise any other right to the Online Service not expressly granted in this
Agreement. We, or our licensors, own all right, title and interest in and to the Online Service. No license or
other right in or to the Online Service is granted to you except for the rights specifically set forth in this
Agreement.

3.      Computer Equipment; Browser Access and Internet Services

You are responsible for obtaining, installing, maintaining and operating all software, hardware or other
equipment (collectively, “Systems”) necessary for you to access and use the Online Service. This
responsibility includes, without limitation, your utilizing up to date web-browsers and access devices and
the best commercially available encryption, antivirus, anti-spyware, and internet security software. You are
additionally responsible for obtaining Internet services via the Internet service provider of your choice, for
any and all fees imposed by such Internet service provider and any associated communications service
provider charges. You acknowledge that there are certain security, corruption, transmission error, and
access availability risks associated with using open networks such as the Internet and you hereby expressly
assume such risks, including, but not limited to those we may disclose in our educational materials. You
acknowledge that you are responsible for the data security of the Systems used to access the Online
Service, and for the transmission and receipt of information using such Systems. You acknowledge that
you have requested the Online Service for your convenience, have made your own independent
assessment of the adequacy of the Internet and Systems and that you are satisfied with that assessment.
We are not responsible for any errors or problems that arise from the malfunction or failure of the Internet
or your Systems nor are we responsible for notifying you of any upgrades, fixes, or enhancements to, or
for providing technical or other support for your Systems. Although we may provide a link to a third party
site where you may download software, we make no endorsement of any specific software, hardware or
Internet Service Provider and your use of any such software, hardware or service may also be subject to
the license or other agreements of that provider, in addition to the terms and conditions of this Agreement.
You will not use the Online Service in any manner so as to interfere with the operation of any Chase digital
platform.

4.      Passwords

We may at our option change the parameters for the password used to access the Online Service
(“Password”) without prior notice to you, and if we do so, you will be required to change your password the
next time you access the Online Service. To prevent unauthorized access to your accounts and to prevent
unauthorized use of the Online Service, you agree to protect and keep confidential your Card number,
account number, PIN, User ID, Password, or other means of accessing your accounts via the Online
Service. The loss, theft, or unauthorized use of your Card numbers, account numbers, PINs, User IDs, and
Passwords could cause you to lose some or all of the money in your accounts, plus any amount available
under your overdraft protection credit line, or draws on your credit card account. It could also permit
unauthorized persons to gain access to your sensitive personal and account information and to use that
information for fraudulent purposes, including identity theft. If you disclose your Card numbers, account
numbers, PINs, User IDs, and/or Passwords to any person(s) or entity, you assume all risks and losses
associated with such disclosure. If you permit any other person(s) or entity, including any data aggregation
service providers, to use the Online Service or to access or use your Card numbers, account numbers,
PINs, User IDs, Passwords, or other means to access your accounts, you are responsible for any
transactions and activities performed from your accounts and for any use of your personal and account
information by such person(s) or entity. If you believe someone may attempt to use or has used the Online
Service without your permission, or that any other unauthorized use or security breach has occurred, you
agree to immediately notify us at 1-877-242-7372, (J.P. Morgan Online clients only, call 866-265-1727 or
302-634-5115 for international clients).

5.      Notices

You agree that by using the Online Service, all notices or other communications which we may be required
to give you arising from our obligations under this Agreement or the Online Service may be sent to you
electronically to any electronic mailbox we have for you, or at our option, another electronic mail address
you provide to us or in any other manner permitted by law.

6.      New Features

We may, from time to time, introduce new features to the Online Service or modify or delete existing features
in our sole discretion. We shall notify you of any of these changes to features if we are legally required to
do so. By using any new or modified features when they become available, you agree to be bound by the
rules concerning these features.

7.      Online Service Fees

General access to the Online Service is currently provided to you at no additional cost. However, you may
incur fees if you use or obtain some of the products or services available through the Online Service. To
learn more about such fees, please refer to the specific terms and conditions applicable to each product or
service. We reserve the right from time to time to add or modify fees and will notify you when we do so.

You will be responsible for paying any telephone company or utility charges and/or Internet access service
fees incurred while using telephone lines and/or Internet access services to connect with the Online Service.
If you use personal financial management software to access your accounts (such as Quicken® or
Quickbooks®), a fee may be charged for the use of those services and additional service terms and
conditions may apply.

8.      Limitation of Liability; No Warranties

EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR WHERE THE LAW REQUIRES A DIFFERENT
STANDARD, WE SHALL NOT BE RESPONSIBLE FOR ANY LOSS, DAMAGE OR INJURY OR FOR ANY
DIRECT, INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST PROFITS, ARISING FROM OR RELATED TO THE SYSTEM, EQUIPMENT,
BROWSER, APPLICATION AND/OR THE INSTALLATION OR MAINTENANCE THEREOF, ACCESS TO
OR USE OF THE ONLINE SERVICE OR OUR DIGITAL PLATFORMS, YOUR GRANTING US SCREEN
SHARING OR REMOTE CONTROL ACCESS TO YOUR COMPUTER SYSTEMS FOR TECHNOLOGY
SUPPORT, FAILURE OF ELECTRONIC OR MECHANICAL EQUIPMENT, THE INTERNET, THE
SYSTEM, OR COMMUNICATION LINES, TELEPHONE OR OTHER INTERCONNECT PROBLEMS,
BUGS, ERRORS, CONFIGURATION PROBLEMS OR INCOMPATIBILITY OF COMPUTER HARDWARE,
SOFTWARE, THE INTERNET, OR THE SYSTEM, FAILURE OR UNAVAILABILITY OF INTERNET
ACCESS, PROBLEMS WITH INTERNET SERVICE PROVIDERS, PROBLEMS OR DELAYS WITH
INTERMEDIATE COMPUTER OR COMMUNICATIONS NETWORKS OR FACILITIES, PROBLEMS WITH
DATA TRANSMISSION FACILITIES OR ANY OTHER PROBLEMS YOU EXPERIENCE DUE TO CAUSES
BEYOND OUR CONTROL.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY APPLICABLE AGREEMENT, YOU
UNDERSTAND AND AGREE THAT YOUR USE OF THE ONLINE SERVICE IS AT YOUR SOLE RISK
AND THAT THE ONLINE SERVICE AND ALL INFORMATION, SOFTWARE, PRODUCTS AND OTHER
CONTENT (INCLUDING THIRD PARTY INFORMATION, PRODUCTS AND CONTENT) INCLUDED IN
OR ACCESSIBLE FROM THE SITES, ARE PROVIDED ON AN "AS IS" "WHERE-IS" AND "WHERE
AVAILABLE" BASIS, AND ARE SUBJECT TO CHANGE AT ANY TIME WITHOUT NOTICE TO YOU. YOU
ACKNOWLEDGE THAT WE MAKE NO WARRANTY THAT THE ONLINE SERVICE OR OUR DIGITAL
PLATFORMS WILL BE UNINTERRUPTED, TIMELY, SECURE OR ERROR-FREE UNLESS OTHERWISE
STATED ON THE SITE OR IN ANY APPLICABLE AGREEMENT. TO THE FULLEST EXTENT
PERMITTED BY LAW, WE DISCLAIM ALL REPRESENTATIONS, WARRANTIES AND CONDITIONS OF
ANY KIND (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, TITLE
AND NON-INFRINGEMENT OF PROPRIETARY RIGHTS) AS TO THE ONLINE SERVICE AND ALL
INFORMATION, PRODUCTS AND OTHER CONTENT (INCLUDING THIRD PARTY INFORMATION,
PRODUCTS AND CONTENT) INCLUDED IN OR ACCESSIBLE FROM THE SITES. NO LICENSE TO
YOU IS IMPLIED IN THESE DISCLAIMERS.

9.      Other Agreements

In addition to this Agreement, you agree to be bound by and comply with such other written requirements
as we may furnish to you in connection with either this service or products which may be accessed via this
service, including, but not limited to, all account agreements, end user license agreements, and with all
applicable State and Federal laws and regulations. To the extent there is a conflict between the terms of
this Agreement and your applicable account agreements with us, or any end user license agreements
(“EULA”) provided in conjunction with your use of the Software, the terms of your account agreement, or
EULA, as the case may be, will control except as may be otherwise stated herein.

10.     Termination; Availability; No Assignment

We may terminate or suspend this Agreement, or terminate, suspend or limit your access privileges to the
Online Service, in whole or part, at any time for any reason without prior notice, including but not limited to,
your failure to access the Online Service for a period of three (3) months or greater, or for reasons involving
your use of the Online Service which we may deem to be illegal or potentially brand damaging. The
obligations and liabilities of the parties incurred prior to the termination date shall survive the termination of
this Agreement for all purposes. Upon termination, you shall immediately discontinue use of the Online
Service and delete any applicable copies.

Not all of the products or services, or functionality of those products and services, described on the Site(s)
are available in all geographic areas. Therefore, you may not be eligible for all the products or services
described. We reserve the right to determine your eligibility for any product or service.

You may not assign this Agreement.

11.     Disputes

In the event of a dispute arising under or relating in any way to this Agreement or to the Online Service
provided under this Agreement, you and we agree to resolve this dispute by looking to the terms of this
Agreement. If there is a conflict between what one of our employees says and the terms of this Agreement,
the terms of this Agreement shall control.
12.     Binding Arbitration

YOU HEREBY AGREE THAT ANY DISPUTE, CLAIM OR CONTROVERSY ARISING NOW OR IN THE
FUTURE UNDER OR RELATING IN ANY WAY TO THIS AGREEMENT, OR TO THE ONLINE SERVICE
(“CLAIM”), REGARDLESS OF THE NATURE OF THE CAUSE(S) OF ACTION ASSERTED (INCLUDING
CLAIMS FOR INJUNCTIVE, DECLARATORY, OR EQUITABLE RELIEF), SHALL BE RESOLVED BY
BINDING ARBITRATION. CLAIMS SUBJECT TO ARBITRATION INCLUDE CLAIMS THAT ARE MADE
AS COUNTERCLAIMS, CROSS CLAIMS, THIRD PARTY CLAIMS, INTERPLEADERS, OR
OTHERWISE. ARBITRATION REPLACES THE RIGHT TO GO TO COURT, AND YOU THEREFORE
AGREE TO WAIVE ANY RIGHT THAT YOU OR WE MIGHT OTHERWISE HAVE HAD TO A JURY TRIAL
OR THE OPPORTUNITY TO LITIGATE ANY CLAIMS IN COURT BEFORE EITHER A JUDGE OR JURY.
YOU FURTHER AGREE THAT YOU WILL NOT BE ABLE TO BRING A CLASS ACTION OR OTHER
REPRESENTATIVE ACTION (SUCH AS AN ACTION IN THE FORM OF A PRIVATE ATTORNEY
GENERAL) TO LITIGATE ANY CLAIMS IN COURT BEFORE EITHER A JUDGE OR JURY; NOR WILL
YOU BE ABLE TO PARTICIPATE AS A CLASS MEMBER IN A CLASS ACTION OR OTHER
REPRESENTATIVE ACTION IN ARBITRATION OR IN COURT BEFORE EITHER A JUDGE OR JURY.
IF THE PRECEDING SENTENCE IS NOT ENFORCED FOR ANY REASON, THEN YOU AGREE THAT
IN SUCH CASE ANY CLASS DISPUTE WILL NOT BE RESOLVED THROUGH ARBITRATION.

This binding arbitration provision applies to any and all Claims that you have against us, our parent,
subsidiaries, affiliates, licensees, predecessors, successors, assigns, and against all of their respective
employees, agents, or assigns, or that we have against you; it also includes any and all Claims regarding
the applicability of this arbitration clause or the validity of the Agreement, in whole or in part. It is made
pursuant to a transaction involving interstate commerce, and shall be governed by the Federal Arbitration
Act, 9 U.S.C. sections 1-16, as it may be amended.

The party filing a Claim(s) in arbitration must file its Claim(s) before JAMS or the American Arbitration
Association under the rules of such arbitration administrator in effect at the time the Claim(s) was filed.
Rules and forms may be obtained from, and Claims made may be filed with JAMS (800.352.5267 or
jamsadr.com) or the American Arbitration Association, (800-778-7879 or www.adr.org). Arbitration
hearings shall be held at a place within the federal judicial district that includes your address at the time the
Claim(s) is filed, or at some other place to which you and we agree in writing. Judgment upon any arbitration
award may be entered in any court having jurisdiction.

This Arbitration Agreement shall survive: (i) termination or changes in the Agreement, and the relationship
between you and us concerning the Agreement; and (ii) the bankruptcy of any party or any similar
proceeding initiated by you or on your behalf. If any portion of this Arbitration provision is deemed invalid
or unenforceable, the remaining portions shall nevertheless remain in force.

13.     Privacy

Your privacy and the security of your information are important to us. Our Online Privacy Policy and,
where appropriate, our U.S. Consumer Privacy Notice, as amended from time to time (available online at
https://chase.com), applies to your use of any of the Services. You agree that we may collect, use and
share your personal information in accordance with each of the Online Privacy Policy and the U.S.
Consumer Privacy Notice, and to provide the Services you have requested and to maintain the Services.
Our sharing of your information may include providing a merchant, the applicable payment network (such
as Visa), a Third Party Wallet provider, and others (such as a payment processing entity or a token
service provider) your name, card number, card expiration date, email address, phone number, billing
address, and shipping address as required to complete a purchase or transaction including a transaction
using Chase Pay, and/or to facilitate customer participation in customer benefit programs such as loyalty
and rewards programs to the extent maintained by those third parties. We can also share your
information in order to make information available to you about your Card transactions, and to improve
our ability to offer these services. Once we share your information with a merchant, Third Party Wallet
provider, or such other third party, you agree that the merchant or such other third party, and not Chase,
is responsible for the security and use of your information, and that your data will be subject to their
privacy policies. You acknowledge that the use and disclosure of any personal information provided by
you directly to the payment network (such as Visa) or other third parties will be governed by such party’s
privacy policy and not our Online Privacy Policy or Privacy Notice.

14.     Indemnity

You acknowledge and agree that you are personally responsible for your conduct while using the Online
Service and agree to indemnify and hold us and our officers, directors, employees and agents harmless
from and against any loss, damage, liability, cost or expense of any kind (including, but not limited to,
reasonable attorneys' fees) that we may incur in connection with a third party claim or otherwise, in relation
to your use of the Online Service or the use of the Online Service by anyone using your Card number,
account number, PIN, User ID or Password or your violation of this Agreement or the rights of any third
party (including, but not limited to, privacy rights). Your obligations under this paragraph shall survive
termination of this Agreement.

15.     Records; Communications

Our records, kept in the regular course of business, shall be presumed to accurately reflect the contents of
your instructions to us and, in the absence of manifest error, will be binding and conclusive.

Unless otherwise prohibited by law, any communication or material you transmit to us via the Site or
electronic mail is on a non-confidential basis and we may use such communication or material for any
purpose consistent with our Privacy Notice, including reproduction, publication, broadcast and posting. We
are entitled, but not obligated, to monitor, retain and review all communications, including those by
telephone, e-mail and other formats, for reasonable business purposes, such as to survey the quality of
service that you receive, to assure compliance with this Agreement and industry regulations and to maintain
the security of the Online Service.

You agree to provide a valid e-mail address so that we may send you certain information related to the
Online Service. You agree that information you provide to us will be complete and accurate.

By accessing the Online Service, you agree we may send you emails regarding benefits and features that
you have a right to receive in connection with the Online Service. To service and manage any of your
account(s), or the services offered through the Online Service, we may contact you at any telephone
number or email address you provide or any number where we believe we may reach you. When you give
us your mobile phone number, we have your permission to contact you at that number about all your Chase
or J.P. Morgan accounts. Your consent allows us to use text messaging, artificial or prerecorded voice
messages and automatic dialing technology for informational and account service calls, but not for
telemarketing or sales calls. It may include contact from companies working on our behalf to service your
accounts. Message and data rates may apply. You may contact us anytime to change these preferences.

You agree that you will not transmit securities trade orders or any other transactional instructions to us
using electronic mail. You acknowledge that we will not act upon orders or instructions transmitted through
electronic mail and that we may not be in a position, by virtue of time zone difference and otherwise, to
respond to your communications sent by electronic mail within the time frame contemplated by you.

Please note that upon submission, any suggestion, idea, proposal or other material you provide to us
becomes our property without limitation or further consideration.

16.     Special Provision for Business Customers

Any User ID or Password we provide to you is provided to you in your capacity as a representative of the
business entity registered with the Online Service only, and may not be retained by you after any termination
of your relationship with such business entity. You agree to inform us immediately if a person with access
to a Password leaves the employ of the entity to which that Password has been assigned.

17.     Site Links

The Sites may contain links to other third party web sites. We are not responsible for, nor do we control,
the content, products, or services provided by linked sites. We do not endorse or guarantee the products,
information or recommendations provided by linked sites, and are not liable for any failure of products or
services advertised on those sites. In addition, each third party site may provide less security than we do
and have a privacy policy different than ours. Your access, use and reliance upon such content, products
or services is at your own risk.

18.     Choice of Law/Successors; Waiver; Severability

This Agreement and its enforcement shall be governed by the laws of the State of New York, without regard
to any choice of law provision, except for section 5-1401 of the New York General Obligations Law, which
does apply, and shall inure to the benefit of our successors and assigns, whether by merger, consolidation,
or otherwise. The account(s), products and services accessed via the Online Service shall be governed by
laws of the applicable account agreements.

We will not be deemed to have waived any of our rights or remedies under this Agreement unless such
waiver is in writing and signed by us. No delay or omission on our part in exercising any rights or remedies
shall operate as a waiver of such rights or remedies or any other rights or remedies. A waiver on any one
occasion shall not be construed as a bar or waiver of any rights or remedies on future occasions.

If any provision of this Agreement conflicts with the law under which this Agreement is to be construed or if
any provision of this Agreement is held invalid or unenforceable by a court of competent jurisdiction, that
provision will be deemed to be restated to reflect as nearly as possible the original intentions of the parties
in accordance with applicable law. The remaining provisions of this Agreement and the application of the
challenged provision to persons or circumstances other than those as to which it is invalid or unenforceable
will not be affected thereby, and each of those provisions will be valid and enforceable to the full extent
permitted by law.

19.     Risk Of Loss

In the event of a system failure or interruption, your data may be lost or destroyed. Any transaction(s) that
you initiated, were in the process of completing, or completed shortly before a system failure or interruption
should be verified by you through means other than online to ensure the accuracy and completeness of
such transaction(s). You assume the risk of loss of your data during any system failure or interruption and
the responsibility to verify the accuracy and completeness of any transaction(s) so affected.

20.     Mobile Services

Your enrollment in the Online Service may include access to some products and services through a mobile
application or otherwise through the use of a mobile device or or tablet device including via the Chase
Mobile App or the JPMorgan Mobile app, (“Mobile Services”). By using the Mobile Services, you agree to
the following terms. You agree that we may send you information relative to Mobile Services through your
communication service provider in order to deliver them to you and that your communication service
provider is acting as your agent in this capacity. You agree to provide a valid phone number, e-mail address
or other delivery location so that we may send you certain information about your applicable account or
otherwise related to the Mobile Services. Additionally, you agree to indemnify, defend and hold us harmless
from and against any and all claims, losses, liability, cost and expenses (including reasonable attorneys’
fees) arising from your provision of a phone number, e-mail address, or other delivery location that is not
your own or your violation of applicable federal, state or local law, regulation or ordinance. Your obligation
under this paragraph shall survive termination of the Agreement.

You understand and agree these services may not be encrypted and may include personal or confidential
information about you such as your account activity or status. Delivery and receipt of information, including
instructions for payment, transfer and other move money transactions, through the Mobile Services may be
delayed or impacted by factor(s) pertaining to your Internet service provider(s), phone carriers, other
parties, or because of other reasons outside of our control. We will not be liable for losses or damages
arising from any disclosure of account information to third parties, non-delivery, delayed delivery,
misdirected delivery or mishandling of, or inaccurate content in, information and instructions sent through
the Mobile Services. Additionally, not all of the products, services or functionality described on the Site(s)
and the Agreement are available when you use a mobile device. Therefore, you may not be eligible to use
all the products, services or functionality described when you access or try to access them using a mobile
device. We reserve the right to determine your eligibility for any product, service, or functionality.
Information available via the Mobile Services, including balance, transfer and payment information, may
differ from the information that is available directly through the Online Service and Site(s) without the use
of a mobile device. Information available directly through the Online Service and Site(s) without the use of
a mobile device may not be available via the Mobile Services, may be described using different terminology
(including capitalized terms used in the Agreement or on our Site(s), or may be more current than the
information available via the Mobile Services, including but not limited to account balance information. The
method of entering instructions via the Mobile Services may also differ from the method of entering
instructions directly through the Online Service without the use of a mobile device. Processing of payment
and transfer instructions may take longer through the Mobile Services. We are not responsible for such
differences, whether or not attributable to your use of the Mobile Services. Additionally, you agree that
neither we nor our service providers will be liable for any errors or delays in the content, or for any actions
taken in reliance thereon. You are responsible for any and all charges, including, but not limited to, fees
associated with text messaging imposed by your communications service provider. We are not responsible
for any damages resulting from your failure to comply with any terms and conditions provided by your
communication service provider or any app store.

21.     Identity and Location Verification

You authorize us to request your mobile carrier to use your mobile subscriber details for verifying your
identity. Those details may include, among others, name, billing address, email, and phone number.

22.     Alerts and Mobile Text Services

Your enrollment in the Online Service includes access to mobile text messaging related services
(collectively, “Text Services”) and Alerts. By receiving or otherwise using these services, you agree to the
following terms for these services. You agree that we may send messages through your communication
service provider in order to deliver them to you and that your communication services provider is acting as
your agent in this capacity. We may use a telephone number, e-mail address or other delivery location we
have in our records for you or other such contact information as you may provide to us for these services
so that we may send you certain information about your applicable account. Additionally, you agree to
indemnify, defend and hold us harmless from and against any and all claims, losses, liability, cost and
expenses (including reasonable attorneys’ fees) arising from your provision of a phone number, e-mail
address, or other delivery location that is not your own or your violation of applicable federal, state or local
law, regulation or ordinance. Your obligation under this paragraph shall survive termination of the
Agreement. The Alerts and Text Services are provided for your convenience and do not replace your
monthly account statement(s), which are the official record of your accounts. You understand and agree
these services may not be encrypted and may include personal or confidential information about you such
as your account activity or the status of your account. You also understand that there may be a disruption
in service when you change your communications service provider. Messages may be delayed or impacted
by factor(s) pertaining to your Internet service provider(s), phone carriers, or other parties. We will not be
liable for losses or damages arising from any disclosure of account information to third parties, non-delivery,
delayed delivery, misdirected delivery or mishandling of, or inaccurate content in, the messages sent
through the Alerts and Text Services. The Text Services are only available to customers who have an
eligible account with us, and you may be automatically enrolled to receive certain Alerts. While you have to
have an eligible account to use the service, once it is activated, if you have other types of accounts with us,
you may have access to those other accounts as well. There is no service fee for the Alerts and Text
Services but you are responsible for any and all charges, including, but not limited to, fees associated with
text messaging imposed by your communications service provider. Message and data rates may apply.
Such charges include those from your communications service provider. Message frequency
depends on user preferences. To cancel the Text Services, send STOP to 24273 at any time (J.P.
Morgan Online clients only, send STOP to 576746). For help or information on the Text Services, send
HELP to 24273 (J.P. Morgan Online clients only, send HELP to 576746). For additional assistance with the
Alerts and Text Services, contact customer service at 1-877-242-7372.

Your enrollment may also provide you with access to a feature of the Online Service which will allow you
to received alerts via e-mail for events related to markets and securities, such as the price of a specified
security reaching a particular threshold (“Market Alerts”). Market Alerts are provided as an accommodation
to you. You should not rely on Market Alerts, or the absence of a Market Alerts, for any purpose, including
without limitation, as the basis for any trade or other action in regard to any investment or security. Market
Alerts are delayed at least 20 minutes and should not be considered real time information. Market Alerts
are provided for informational purposes only and are not offers or solicitations for the purchase or sale of
any securities or financial instrument or for the provision of any investment service or advice. Market Alerts
are not recommendations by us or any other party, and specifically are not, without limitation: (a)
recommendations regarding the purchase or sale of any investment or security; (b) investment advice; (c)
a judgment regarding the suitability of any investment or security; or (d) a representation regarding the
availability of any investment or security at the price presented or other price.



23.     Account Information

Account information provided to you as part of the Online Service is not the official record of your account
or its activity. Your account statement, furnished to you by us in a paper format, or electronically if you are
enrolled in paperless statements service, will remain the official record. The Online Service information is
generally updated regularly, but is subject to adjustment and correction and therefore should not be relied
upon by you for taking, or forbearing to take, any action.

24.     Our Right to Review Funds Processing

As a sender of instructions to transfer or collect funds using the Online Service, you acknowledge and agree
that we may delay or cancel the execution of your online instructions and/or charge back the amount of any
credit to the applicable account as we determine in our discretion or claim a refund from you for such
amount for various reasons including fraud, duplicate payment, incorrect amount or incorrect recipient.

25.     SPECIAL PROVISIONS FOR J.P. MORGAN ONLINE CLIENTS (The provisions in this Section
        23 apply only to J.P. Morgan Private Bank and J.P Morgan Securities LLC clients
        (collectively, “J.P. Morgan Online Clients”) who have brokerage accounts or other accounts
        that hold securities.) To the extent that the provisions in this Section 23 conflict with other
        provisions in this Agreement, the provisions in this Section 23 will prevail.

        25.1     Risks of Electronic Transactions and Access to Information

        Your ability to access the Online Service may be limited during periods of high volume, systems
        upgrades and maintenance or for other reasons. If the Online Service is not available for
        transactions, or if conditions render its use inappropriate, you agree to use alternative means to
place your orders, such as calling J.P. Morgan OnLine Site Support. We will not be liable to you if
you are unable to access the Online Service or complete transactions through it.

25.2    Conflicts of Interest

J.P. Morgan has diverse business dealings with companies and entities that may be issuers of
securities described in the Web site. According, J.P. Morgan and its employees may hold a position
or act as market maker in the financial instruments of any issuer discussed herein or act as
underwriter, placement agent, advisor, or lender to any such agent.

25.3    Information Providers

(i) The information providers for securities prices and quotations available on the Online Service
("Information Providers") will include such securities markets as the New York Stock Exchange,
Inc.; the American Stock Exchange; NASDAQ Stock Market, Inc.; and other exchanges, their
affiliates, agents and other parties. By your use of the Online Service, you agree to the following
conditions:

        •    Securities prices and quotations received from such Information Providers ("Market
             Data") are solely for your individual use, and you will not retransmit or furnish Market
             Data to any other person or entity.
        •    The Market Data is and shall remain the property of the respective Information
             Providers or of the market on which the reported transaction took place or a reported
             transaction was entered.
        •    The Information Providers are third-party beneficiaries under these provisions and may
             enforce these provisions against you.
        •    At any time, Information Providers may cease disseminating any category of Market
             Data, may change or eliminate any transmission method and may change transmission
             speeds or signal characteristics, and you shall not hold the Information Providers liable
             for any resulting liability, loss or damages that may arise therefrom.

These terms and conditions shall remain in effect as long as you have the ability to receive Market
Data through the Online Service as contemplated hereunder.

(ii) You agree to use the quotes provided by Information Providers only for your individual use in
your business. You will not furnish the quotes to any person or entity other than an officer, partner
or employee of your business.

(iii) Some of the financial market information, news and information (collectively, Information)
accessible through the Online Service is prepared by Information Providers, who are independent
parties. We may not identify information as provided by third parties. Information and JPMS
research reports are not intended to provided tax, legal or investment advice. JPMS research is
subject to a disclaimer included in all research. Any materials excerpted or summarized form a full
research report is subject to the terms of the disclaimer. Neither we nor any Information Provider
assesses for you, or any particular investor, the suitability of any particular investment on which you
may receive information through the Online Service. We do not assess for you or any particular
investor the potential value of any particular investment or the suitability of any Information source.
We will treat as unsolicited any security order you place after accessing Information.

(iv) If you are a securities professional, such as an investment advisor, you may occasionally
furnish limited amounts of quotes to your clients, but solely in the regular course of your securities
business. If you furnish quotes to your clients who are not on your premises, you may do so solely
(a) in written advertisements, educational material, sales literature or similar written
communications and (b) during telephonic voice communication not entailing the use of
computerized voice synthesis or similar technology. You shall not permit any customer or client to
take physical possession of "your equipment" (i.e., the equipment that you use to receive, display,
or otherwise use quotes). You shall abide by any additional limitations on use of quotes that we
may specify in the future.

(v) Neither the Information nor the research and recommendations available through the Online
Service are an offer to buy or sell any security or financial instrument. No services or securities will
be offered or sold in any jurisdiction in which such offer or solicitation, purchase or sale would be
contrary to applicable local laws or regulations. The Information is for the use of the private client
who is the specific signatory to the Agreement and may not be reproduced or distributed in any way
without our specific written authorization.


25.4     Portfolio Information

The Online Service may permit you to view account data for your J.P. Morgan account and any
other accounts linked to it. By accessing and using the Online Service, you represent on a
continuing basis that you are authorized to have viewing access to any account that you access.
All account data is provided as a convenience and for your information, but it is not the official record
of your account or its activity. Your J.P. Morgan account statement shall remain the official record.
The Online Service is generally updated regularly but is subject to adjustment and correction and
therefore should not be relied upon as justification for taking any action or forbearing to take any
action. All account information should be confirmed with J.P. Morgan OnLine Site Support before
you take investment action.

25.5     Right to Restrict Access

J.P. Morgan reserves the right to terminate your access to financial market information, news and
research (collectively, “Information”) and to take any other action J.P. Morgan deems appropriate,
at its sole discretion, without limitation for any reason whatsoever, including but not limited to, the
unauthorized use of your J.P. Morgan brokerage account number(s), breach of this Agreement,
discontinuance of J.P. Morgan’s access to any Information or research reports or termination of one
or more agreements between J.P. Morgan and the Information Providers.

25.6     Access by your J.P. Morgan Online Team

You acknowledge and agree that any information you enter or provide through the OnLine Service
will be accessible by any member of your J.P. Morgan team, including, without limitation, your
banker, relationship manager, broker, sales trader, investment manager, wealth advisor and
members of the Client Service team. Information which you enter that will be accessed by members
of your J.P. Morgan team includes information relating to assets held at other institutions and other
personal information.

25.7     Access by your Advisors

(i)      If you would like to grant your advisors access to the Online Service, please contact your
client service team to make the appropriate arrangements. If you grant access to such specified
third parties, they will be able to view all information related to you and your accounts (including
family member accounts and other accounts that are linked to your accounts) and assets provided
through various designated sections of the Online Service (the “Client Information”), as well as any
other information provided by those sections of the Online Service (“Other Information”).
        Any authorized third party whom you permit access to the Web site will also be able to print
        out any Client Information or Other Information.

        (ii)       Your Responsibilities

        After you have granted your Agent(s) and/or Attorney(s)-in-Fact access to the Online Service by
        making the necessary arrangements through your client service team, your Agent(s) and/or
        Attorney(s)-in-Fact will be given a user name and individually selected password, which we will
        transmit to them. It is your responsibility to ensure that your Agent(s) and/or Attorney(s)-in-Fact will
        not share their passwords with any person and will take all reasonable precautions to keep the
        passwords confidential and to prevent unauthorized access. Upon the conclusion of each session
        your Agent(s) and/or Attorney(s)-in-Fact must log off the Online Service to ensure that no one else
        can enter your account if they leave their computer unattended. You agree to take full responsibility
        for the consequences of any unauthorized access, including responsibility for all orders entered
        through and under each of your Agent's and/or Attorney-in-Fact's passwords. Any orders received
        by J.P. Morgan will be deemed to have been received by us at the time received and in the form
        received. You assume full responsibility for the disclosure of any confidential information by your
        employees, Agent(s), Attorney(s)-in-Fact or other third parties.

        You must notify us or ensure that your Agent(s) and/or Attorney(s)-in-Fact notify us immediately by
        calling 866-265-1727 (or 302-634-5115) if you are an international client) if you or they become
        aware of:

               •   the loss or compromising of any password or other secure access information entrusted to
                   your Agent(s) and/or Attorney(s)-in-Fact
               •   any unauthorized use of your password(s) assigned to Agent(s) and/or Attorney(s)-in-Fact
               •   any inaccuracies in your personal or account information

        You agree to hold us harmless from any loss or liability resulting from acting, purporting to act or
        disclosing any information in accordance with your authorization pursuant to electronic or other
        written instructions granting View Only, View and Update and View and Transact privileges on the
        Online Service to your Agent(s) and/or Attorney(s)-in-Fact.

26.     Securities and Investment Advisory Services; JPMorgan Funds

Securities and investment advisory services are offered through J.P. Morgan Securities LLC (“JPMS”),
member NYSE/FINRA/SIPC. JPMS is an affiliate of JPMorgan Chase Bank, National Association, and is a
member of FINRA and SIPC.

Securities (including mutual funds) are not bank deposits and are not FDIC insured, nor are they
obligations of or guaranteed by JPMorgan Chase Bank, National Association, or its affiliates.
Securities (including mutual funds) involve investment risks, including the possible loss of the
principal amount invested.

JPMorgan Funds are distributed by JPMorgan Distribution Services, Inc., member FINRA, which is an
affiliate of JPMorgan Chase & Co. Affiliates of JPMorgan Chase & Co., including, among others, JPMorgan
Chase Bank, National Association receive fees for providing various services to JPMorgan Funds and
JPMorgan Distribution Services, Inc. An investment in the JPMorgan Funds Money Market Funds is not
insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.
Although such Funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose
money by investing in the Funds. For additional information about the JPMorgan Funds, including
charges and expenses, call 1-800-480-4111 for a prospectus. Please read the prospectus carefully
before investing or sending money.
27.     Additional Terms Applicable to Personal Financial Management Software Users and Use of
        Other Third Party Software (for Asset Accounts)

The Personal Financial Management Service (“PFM Service”) allows you to use personal financial
management software (“PFM Software”), such as Quicken® or QuickBooks®, to access the Online Service
to make bill payments and transfers and access account information such as balance and transaction
history. This Section sets forth additional terms and conditions that apply whenever you use or permit any
other person(s) or entity to use the PFM Service. See also the Section on General Terms Applicable to
Payments and Transfers for additional terms and conditions that apply to use of the PFM Service to make
bill payments and transfers. The terms and conditions contained in this Section are limited to use of the
PFM Service, and do not include use of products and services directly accessible through the Online
Service without the use of PFM Software. The Online Service utilizes current releases of Quicken® and
QuickBooks®, as may be made available from time to time from the respective software manufacturer. You
are responsible for obtaining and maintaining any PFM Software that is required for operation of the PFM
Service.

Quicken® and QuickBooks® are registered trademarks of Intuit Inc.

        27.1    The PFM Service

        The PFM Service allows you to make transfers between accounts held by us, to make bill payments
        and to access account information. To activate the PFM Service you must have a checking, AMA
        or credit card account with us. Some services and functionality that may be available directly
        through the Online Service (including, but not limited to, wire transfers; payroll and tax payment
        services; transfers to or from accounts not held by us) may not be available via your PFM Software.

        Information about activity is synchronized between your PFM Software and our website. You may
        access such information directly through the Online Service, including information about payments
        and transfers initiated through your PFM Software. Transfer and payment information via your
        PFM Software may differ from the information that is available directly through the Online Service.
        Information available directly through the Online Service may not be available via your PFM
        Software, may be described using different terminology, or may be more current than the
        information available via your PFM Software. The method of entering Instructions via your PFM
        Software may also differ from the method of entering Instructions directly through the Online
        Service. We are not responsible for such differences, whether or not attributable to your use of
        PFM Software.

        The following Bill Payment or Transfer services or features are not available via PFM Software:

            •   Transfers to or from Investment Accounts;
            •   External Transfers; and
            •   Future Dated and Repeating transfers.

        Depending on your PFM Software, you may not be able to enter Repeating payment Instructions
        via your software.

        27.2    PFM Service Fees

        In addition to any other fees set forth in the Agreement, there is a monthly service fee (“PFM Service
        Fee”) for Business customers who subscribe to the PFM Service. The PFM Service Fee is $9.95
        each month. You authorize us to deduct the PFM Service Fee each month, from the eligible
        business checking account or asset management account you designate as your Primary Account.
      The PFM Service Fee is in addition to any regular transaction fees that may be in effect for your
      account(s). If there are insufficient funds in your Primary Account, you authorize us to charge any
      other account of yours with us in order to pay such fees and charges.

      27.3    Cancellation of Your PFM Service

      You can cancel the PFM Service by calling 1-877-242-7372. When you call us, we may also require
      you to put your request in writing. You should cancel any Pending payments prior to canceling the
      PFM Service. When you cancel the PFM Service, you will no longer be able to access any of your
      PFM Service features via your PFM Software. FEES APPLICABLE TO THE PFM SERVICE WILL
      CONTINUE TO APPLY UNTIL YOU CANCEL THE PFM SERVICE. You will not receive a refund
      of any PFM Service Fee if your PFM Service is cancelled.

      27.4    Use of Other Third Party Software for Asset Accounts

      If you are an asset account holder, you may be given the ability to use third party software (such
      as Quicken or TurboTax) to access information regarding your accounts and transactions. We are
      not responsible for the use, interpretation, or presentation of information through such third party
      software or any data, reports, advice or other information produced by such third party software
      (including without limitation any data, reports, advice or information created for tax filing purposes)
      notwithstanding that we may allow or recommend certain third party software to access such
      information for asset account download purposes.

28.   Payments and Transfers

      28.1    General Terms Applicable Payments and Transfers

      You may use the Online Service to make one-time or repeating payments to companies,
      merchants, individuals or Chase Loans or Credit Accounts, or to transfer funds between your
      eligible accounts held by us or between an eligible account held by us and an External Account
      (“Payments and Transfers”). When you use, or allow another to use, the Online Service to send
      instructions to us to make payments or transfers through the Online Service, you agree to the terms
      and conditions set forth in the following Sections. You agree that you will not use this service for
      International ACH Transactions, which are prohibited under this Agreement. You also agree that
      once a Payment or Transfer has been designated with a status of “Sent” or “Completed”, you cannot
      cancel that Payment or Transfer.

      All of your payments and transfers made through Payment and Transfers will appear on the
      statement for your respective accounts. Certain payments or transfers available through the Online
      Service may be subject to terms and conditions in agreements separate from this Agreement that
      apply to such other services including, but not limited to, the online wire transfer service; payroll
      and tax payment services, the Chase QuickPay® with Zelle® Service and Terms for Your Chase
      Pay® Wallet. Please refer to the agreements and documentation that you receive for those services
      for that information.

      Note: Any transfer made from any of your savings accounts by using the Online Service is a
      restricted transfer subject to certain limitations. Please refer to our Deposit Account Agreement or
      other terms and conditions governing your account for full details. Additionally, External Transfers
      made from any line of credit account will be treated as an advance on such line of credit, and in
      addition to accruing interest under the terms of your line of credit agreement, will also be subject to
      all other terms and limitations on advances thereunder.

      You agree to be bound by and comply with such other written requirements as we may furnish to
      you in connection with your deposit accounts, prepaid accounts) and other products that may be
        accessed via Payments and Transfers, including without limitation, your Deposit Account
        Agreement, or other terms and conditions governing your account, mortgage, auto, installment
        loan, or line of credit agreements. In the event of a conflict between the terms applicable to the
        Payments and Transfers section of this Agreement and such other agreements, these Payments
        and Transfers terms and conditions shall control.

Note: Not all accounts are eligible for Payments and Transfers. We reserve the right to limit eligibility to
certain types of accounts and to change such eligibility from time to time. We also reserve the right to restrict
categories of recipients to whom Payments and Transfers may be made in our sole discretion.

        A.       Definitions

        As used in this Agreement, the following terms have the meaning set forth below. If you use the
        PFM Software, the capitalized terms used in this Section or on our website may not be used by
        your PFM Software or may not correspond to the terms used by your PFM Software.

        •    “Business Day” refers to Monday through Friday, excluding federal holidays. For purposes of
             transfers to or from Investment Accounts via Internal Transfers, "Business Day" also excludes
             Good Friday.
        •    “Cancelled” means when a payment or transfer will neither be processed nor sent for any
             reason;
        •    “Chase Loan or Credit Account” means one of our credit or loan accounts (including, but not
             limited to, a mortgage, auto or student loan or credit card) held in your name that has been
             added as a Payee;
        •    "Current Day" refers to payments or transfers from an account held by us that are scheduled
             with a present day Send On date, or the next Business Day if scheduled after the Cutoff Time;
        •    "Cutoff Time" means the time by which we must receive Instructions to have them considered
             entered on that particular Business Day. See the paragraph entitled “Cutoff Times” for
             additional details;
        •    “Deliver By date” means the date you would like your payment or transfer delivered to your
             intended recipient (i.e., your Payee or your To Account); this may or may not be the date your
             payment will be posted by your Payee;
        •    “Delivery Method” means the way your payment is transmitted (i.e., either electronically or via
             check);
        •    “Draft” means checks, or other negotiable instruments or items prepared by us or our agents
             and issued pursuant to your Instructions under Bill Pay;
        •    "External Account" means checking and savings accounts held by institutions other than us
             and registered for External Transfers. The account holder of the External Account must be the
             same individual or business entity as the account holder of the deposit or prepaid account, or
             line of credit, mortgage, installment loan or auto account who is authorized to access the Online
             Service;
        •    “External Transfers” means the portion of Payments and Transfers that allows you to issue
             Instructions to us for payments or transfers, as applicable, to or from accounts not held by us;
        •    "From Account" means an eligible account from which a transfer is being requested by you
             through Payments and Transfers, including from a reloadable, prepaid account established
             under the Chase Liquid ® Card program (“Chase Liquid Card”);
        •    “Funded” means when a payment amount has been withdrawn from the available balance or
             available credit of your Pay From account or when an amount to be transferred has been
             withdrawn from (or in the case of a line of credit, charged against) the available balance of your
             From Account;
        •    “Funding Failed” means when a payment or transfer will not be delivered after multiple
             unsuccessful attempts have been made to withdraw funds from the appropriate Pay From
             account or From Account on consecutive Business Days or when the financial institution
     holding your External Account notifies us that your attempted transfer from your External
     Account could not be completed;
•    “Funds Needed” means when an Instruction made through Payments and Transfers is not
     processed because the respective Pay From account or From Account had insufficient funds
     or available credit to complete the transaction after an attempt to withdraw the funds;
•    "Future Dated" means Instructions that are not scheduled to begin processing on the current
     Business Day; only Business Days may be selected for Future Dated payments and transfers.
     ;
•    “Instructions” means the information provided by you to us for a bill payment or transfer to be
     delivered to the Payee, Chase Loan or Credit Account or To Account (such as, but not limited
     to, Payee or To Account name, account number, and Deliver By date);
•    “Internal Transfers” means the portion of Payments and Transfers that allows you to issue
     Instructions to us for payments or transfers, as applicable, between two eligible accounts held
     by us;
•    "Investment Account(s)" means certain non-FDIC insured accounts which are held by J.P.
     Morgan Securities LLC and not held by JPMorgan Chase Bank, N.A., but which may be viewed
     via the Online Service;
•    "Payee" means the merchant or other person or entity to whom you designate a payment to be
     directed;
•    "Pay From account" means an eligible deposit or prepaid account, you maintain with us from
     which payments will be made;
•    “Payment date” means the date you would like your payment sent, including payment to your
     Chase Loan or Credit Account;
•    "Pending" means any Instruction that you have requested to be made that has not started to
     process and has not been Cancelled by you;
•    "Primary Account" means the checking or prepaid account, if eligible, you designate for paying
     any potential monthly service-fees;
•    "Repeating " means automatic bill payments or transfers to the same Payee or To Account,
     respectively, for the same amount which you can authorize for transmission;
•    “Send On date” means the date we will begin the delivery process or the date we will send a
     request to withdraw funds from your External Account, and begin the delivery process. The
     Send On date may or may not be the date funds are withdrawn from your Pay From account;
•    “Sent” means the status of a Payment or Transfer where the funds have been debited from the
     applicable account, but which Payment or Transfer has not yet been posted to the account;
•    "To Account" means, the account to which a transfer is being requested by you via Payments
     and Transfers;
•    “Transfer date” means the date we will begin the delivery process for transfers made via the
     Internal Transfer Service, or the External Transfer Service, this is the date the transfer request
     will be sent;
•    “Transfers” means, collectively, Internal and External Transfers.

B.       Disclosure of Account Information to Third Parties

We may disclose information to third parties about your account or the payments and transfers you
make:

1.       as necessary to complete transactions.
2.       in connection with the investigation of any claim you initiate.
3.       to comply with government agency or court orders.
4.       in accordance with your written permission.
5.       as otherwise permitted by the terms of our privacy notice.
Our privacy notice, which includes details about our information sharing practices and your right to
opt-out of certain information sharing, was provided to you when you opened your account. It can
be viewed by clicking on the "Privacy" link on any of our website pages.

C.      Cutoff Times

(i)     Cutoff Times to schedule Payments and Transfers are as follows in Eastern Standard
Time (“ET”):

Transfers to or from Chase deposit accounts:
    • 11:00 PM ET on any Business Day for Internal Transfers
    • 8:00 PM ET on any Business Day for External Transfers

Transfers from Chase line of credit accounts:
    • 11:59 PM ET any day for Internal Transfers to a Chase checking or prepaid account
    • 8:00 PM ET on any Business Day for External Transfers

Payments to Chase mortgage loans:
   • 7:30 PM ET on any Business Day for payments from a Chase checking or prepaid
      account
   • 8: 00 PM ET on any Business Day for payments from a non-Chase checking account

Payments to Chase commercial term lending mortgage loans:
   • 8:00 PM ET on any Business Day for payments from a Chase checking or prepaid
      account
   • 8:00 PM ET on any Business Day for payments from a non-Chase checking account

Payments to Chase home equity or personal loan or line of credit accounts:
   • 11:59 PM ET on any day for payments from a Chase checking or prepaid account, with
      the exception of Future Dated payments, which can be made by 11:59 PM ET on any
      Business Day.
   • 8: 00 PM ET on any Business Day for payments from a non-Chase checking account

Payments to Chase auto loan or lease accounts:
   • 11:00 PM ET on any Business Day for payments from a Chase checking or prepaid
      account
   • 8: 00 PM ET on any Business Day for payments from a non-Chase checking account

Transfers to or from Investment Accounts:
    • 4:30 PM ET on any Business Day for initiating a Current Day Transfer to Investment
        Accounts
    • 4:15 PM ET on any Business Day for initiating a Current Day Transfer from Investment
        Accounts

(ii) Cutoff Times to Cancel Payments and Transfers are as follows in Eastern Standard Time
     (“ET”):

Payments to a Chase home equity or personal loan or line of credit account:
   • 8:00 PM ET for same day payments from a Chase deposit or prepaid account , if the
      payment was scheduled prior to 8:00 PM ET
   • 11:00 PM ET for same day payments from a Chase deposit or prepaid account , if the
      payment was scheduled after 8:00 PM ET
   • 8:00 PM ET on the Payment date for Future Dated payments from a Chase deposit or
      prepaid account or a non-Chase checking account
Payments to Chase mortgage loans:
   • 7:30 PM ET on any Business Day for payments from a Chase checking or prepaid
      account
   • 8: 00 PM ET on any Business Day for payments from a non-Chase checking account

Payments to Chase commercial term lending mortgage loans:
   • 8:00 PM ET on any Business Day for payments from a Chase checking or prepaid
      account
   • 8:00 PM ET on any Business Day for payments from a non-Chase checking account

Payments to Chase auto loan or lease accounts:
   • 11:00 PM ET on any Business Day for payments from a Chase checking or prepaid
      account
   • 8: 00 PM ET on any Business Day for payments from a non-Chase checking account

Transfers to or from Chase deposit accounts:
    • 11:00 PM ET on any Business Day for Future Dated Internal Transfers, except as
        provided below
    • Once you initiate a same day Internal Transfer, you have no ability to stop or cancel such
        transfer.
    • 8:00 PM ET on any Business Day for External Transfers

Transfers from Chase line of credit accounts:
    • 11:59 PM ET any day for Internal Transfers to a Chase checking or prepaid account
    • Once you initiate a same day Internal Transfer, you have no ability to stop or cancel such
        transfer.
    • 8:00 PM ET on any Business Day for External Transfers

If you wish to Cancel a payment or Transfer, you should cancel your transaction online.

All Cutoff Times referenced in this Agreement reflect the times displayed on our internal system
clocks and may not necessarily be synchronized with the internal clock displayed on your computer
or mobile device. For this reason, we suggest that you transmit any Instructions to us sufficiently in
advance of such Cutoff Times to eliminate the possibility of missing the cutoff. If you enter
Instructions after the Cutoff Time with a Send On date that is the Current Day or next Business
Day, we may initiate the Transfer process immediately, which means the Transfer may be Funded
prior to the requested Send On date.

Notwithstanding the foregoing, for Investment Accounts, Sections 27.1(B)(iv) and 27.1(C)(iv) also
apply.


D.      Service Fees

Unless otherwise noted in your account agreement, we do not charge a monthly service fee for
Payments or Transfers. If we process a payment or transfer in accordance with your Instructions
that overdraws your account, we may assess a fee or charge interest for any such overdraft in
accordance with the terms of your Deposit Account Agreement or other applicable agreement. We
are not responsible for any payment or transfer request if there isn’t enough money in the
designated Pay From or From Account.

E.      Repeating Payments and Transfers
Repeating payments and transfers that are for the same fixed amount each month will be sent on
the same calendar day of each month, or on the prior Business Day if the regular Send On date or
Transfer date falls on a non-Business Day. Repeating payments and transfers will be deducted
from your Pay From account or From Account, on the Send On date or Transfer date, as applicable.
In order to authorize a Repeating payment or transfer, you agree to have means to print a copy of
your authorization for your records. If you do not have a printer, you agree to continue to authorize
a Repeating transaction on a transaction-by-transaction basis until you have means of printing a
copy of your authorization for your records.

If you order us to stop a Repeating payment or transfer three (3) Business Days or more before the
Send On date or Transfer date, and we do not do so, we will be liable to you for those losses or
damages as provided by law. If for any reason you cannot access the Online Service, you may also
call or write online customer service at the phone number or address set forth in the paragraph
entitled “Your Liability for Unauthorized Transfers or Payments”. If you call, we may also require
you to present your request in writing within fourteen (14) days after you call. Repeating transfers
are not available for Investment transfers.

Some Chase Loan and Credit Accounts will allow you to set up automatic payments. Automatic
payments differ from repeating payments in that automatic payments are triggered based on the
associated billing date and the payment amount may vary each month. Terms and conditions for
automatic payments to Chase Loan and Credit Accounts will be presented to you at the time you
set up the payments.

For Investment Accounts, you can establish a repeating incoming Transfer instruction only;
outgoing Transfers must be entered individually. To cancel or modify an existing transfer request,
you must contact Investment Services at 1-800-392-5749.


28.2    Transfers

A.      General Terms Applicable to Transfers

You authorize us to charge your designated From Account for all transfers of funds that you initiate
and you agree to have sufficient funds or available credit in your From Account on the Transfer
date for each such transfer you schedule. Except with regard to certain Transfers to and from
Investment Accounts, if there are insufficient available funds (or available credit) to cover a Current
Day transfer, we will not retry the transaction and the transfer will be immediately rejected. In the
case of Future Dated transfers, if sufficient funds are not in your account on the Transfer date, we
will automatically try to debit your account up to two (2) more times on each of the two (2)
succeeding Business Days. For these attempts, a status of “Funds Needed” will appear online.
After the final attempt, the transfer request will be Cancelled. A status of “Funding Failed” will
appear online. We will send a message to your secure message center on the Online Service
advising you of each failed attempt to transfer from your From Account.

For Investment Accounts, you can set a future Transfer date even if there are insufficient funds
in the Investment Account. On the Transfer date, any available funds will be transferred, even if
the amount is below the requested Transfer, which will mean that the cash balance in the
Investment Account will be zero ($0). You will be notified if your available cash balance is below
your Transfer amount. If your account has a zero ($0) balance as of the Transfer date, the Transfer
will be rejected.


B.      Internal Transfers
Internal Transfers can be used to transfer funds between your eligible accounts held by us, or to
make a payment from an eligible account held by us to a Chase Loan or Credit Account. To make
Internal Transfers, you must have at least two eligible accounts with us between which you may
transfer money. Notwithstanding the foregoing, the eligible accounts from which a payment can be
made to a Chase Loan or Credit Account do not include a Chase home equity line of credit or other
line of credit account. We reserve the right to determine eligibility and to restrict categories of
recipients to whom Internal Transfers may be made in our sole discretion.

(i)     You may make Internal Transfers up to (A) your available balance plus any amount in your
overdraft protection account; or (B) your credit limit, to the extent applicable. If you have selected
a home equity line of credit secured by Texas homestead property as your From Account, the
minimum allowed through Transfers is $4,000.00, to the extent eligible. Current Day Internal
Transfer Instructions begin to process immediately and cannot be Cancelled. If your From Account
is a Chase home equity line of credit, to the extent eligible, you may make Internal Transfers up to
a maximum amount of (A) $100,000 daily; or (B) your available balance, if you are a Premier
Platinum, Private Wealth Management, Private Banking or a Business Banking customer.

(ii)    Transfers between eligible deposit and prepaid accounts held by us: Current Day transfers
between eligible deposit and prepaid accounts held by us that are made before the Cutoff Time will
be processed immediately and the transferred funds will be available the same day to cover all
transfers. Funds transferred to deposit or prepaid accounts held by us and made after the Cutoff
Time on the Current Day or on a non-Business Day will be available for immediate cash withdrawal
at ATMs and for online payments and transfers, however the funds will not be available to cover
other payments such as paper checks until the next Business Day. Repeating transfers will be paid
on the same calendar day of each transfer period, or on the prior Business Day if the regular
Transfer date falls on a non-Business Day. Future Dated transfers (including Repeating transfer(s)
from deposit and prepaid accounts held by us) will be deducted from your From Account on the
Transfer date.

(iii)   Transfers from line of credit accounts held by us: Current Day money transfers from line of
credit accounts held by us will be reflected in your account as soon as we receive the transfer
request. The minimum or maximum you will be able to withdraw via Transfers is subject to the
terms of your existing credit agreements with us. Future Dated and Repeating Transfers cannot be
made from line of credit accounts with us.

(iv)     Transfers to or from Investment Accounts: Current Day Transfers can be made between
eligible deposit or prepaid accounts held by us and an Investment Account. NOTE: To cancel or
modify an existing transfer request, please contact Investment Services at 1-800-392-5749.

        (a) Transfers to Investment Account

When Instructions are received by us at or before the Cutoff Time, funds will be posted to, and
viewable in, the Investment Account as of 5:01 PM ET on the day the Instruction was made. These
funds will be available for trading at or about 11:59 PM ET on the day they post and are viewable
in the Investment Account. When Instructions are received after the Cutoff Time, funds will be
posted to, and viewable in, the Investment Account as of 5:01 PM ET on the next Business Day
following the day the Instruction was made. These funds will be available for trading at or about
11:59 PM ET on the day they post and are viewable in the Investment Account. During the interim
period between when the funds are posted and are viewable and available for trading, a hold for
the amount in question will be placed on the From Account in the amount of the transfer for up to
four (4) Business Days. Please note that, with Transfers to Investment Accounts in excess
of $100,000, only the first $100,000 will be immediately available to trade.

        (b) Transfers from Investment Account
When Instructions are received at or before the Cutoff Time, funds in the Investment Account will
be immediately reduced by the amount of the Transfer and no longer be available for withdrawal
or trading. These Transfers will be posted to, and viewable in, the To Account as of 5:01 PM ET
on the day the Instruction was made. These funds will be available in the To Account at or about
11:59 PM ET on the day they post and are viewable in the To Account. When Instructions are
received after the Cutoff Time, funds in the Investment Account will be reduced by the amount of
the transfer on the next Business Day following the day the Instruction was made and be posted
to, and viewable in, the To Account as of 5:01 PM ET that day. The funds will be available in the
To Account at or about 11:59 PM ET on the day they post and are viewable in the To Account. For
Transfers from Investment Accounts, the Investment Account cash balance will be immediately
reduced by the amount of the Transfer and no longer be available for withdrawal or trading,
regardless of whether Instructions are received at or before/after the Cutoff Time.

C.      External Transfers

External Transfers can be used to transfer funds between an eligible account held by us and an
External Account. To initiate External Transfers you must have at least one eligible deposit or
prepaid account, Investment Account, line of credit, mortgage, installment loan or auto loan account
with us. We reserve the right to determine eligibility and to restrict categories of recipients to whom
External Transfers may be made in our sole discretion.

(i)       Except for Transfers to or from Investment Accounts, Transfers to or from External
Accounts may be made in amounts of up to $10,000 per transaction or a maximum of $25,000 per
day in the aggregate from all your combined accounts, except as otherwise noted below. If your
From Account is a home equity line of credit secured by your Texas homestead, to the extent
eligible, each transfer must be a minimum of $4,000. If you are a Premier Platinum, Chase Private
Client, Private Banking, or Business Banking customer, the following transfer limits apply to you in
lieu of the foregoing:

                               Per Transaction Limit             Maximum Daily Limit
                                                            (all accounts in the aggregate)
Premier Platinum                  $100,000.00                       $100,000.00
Chase Private Client              $100,000.00                       $100,000.00
Private Banking                   $100,000.00                       $100,000.00
Business Banking                  $100,000.00                       $100,000.00

 (ii)  If your From Account is a Chase home equity line of credit, to the extent eligible, you may
make External Transfers up to a maximum amount of (A) $100,000 daily; or (B) your available
balance, if you are a Premier Platinum, Chase Private Client, Private Banking or a Business
Banking customer.

(iii)    Transfers between eligible deposit or prepaid accounts held by us and an External Account
that we receive by the Cutoff Time on any Business Day will begin processing on the same day.
Transfers to an External Account will be deducted from your From Account held by us on the
calendar date and will usually be reflected in your External Account on the Deliver By date.
Transfers from External Accounts are subject to the processing times of the financial institution
holding your External Account. Instructions for transfers from External Accounts that we receive
by the Cutoff Time on a Business Day will be sent to the holder of your External Account on the
same day for processing. Instructions entered via the External Transfer Service may be Cancelled
until the Cutoff Time on the Send On date.

(iv)    Transfers to or from Investment Accounts

        (a) Transfers to Investment Account
When Instructions are received by us at or before the Cutoff Time, funds will be posted to, and
viewable in, the Investment Account as of 5:01 pm ET on the next Business Day after the day the
Instruction was made. These funds will be available for trading at or about 11:59 PM ET on the
day they post and are viewable in the Investment Account. When Instructions are received after
the Cutoff Time, funds will be posted to, and viewable in, the Investment Account as of 5:01 PM
ET on the second Business Day following the day the Instruction was made. These funds will be
available for trading at or about 11:59 PM ET on the day they post and are viewable in the
Investment Account. During the interim period between when the funds are posted and are
viewable and available for trading, a hold for the amount in question will be placed on the External
Account in the amount of the transfer for up to four (4) Business Days.

        (b) Transfers from Investment Account

When Instructions are received at or before the Cutoff Time, funds will be posted to, and viewable
in, the External Account as of 5:01 PM ET on the next Business Day after the day the Instruction
was made. These funds will be available in the External Account at or about 11:59 PM ET on the
day they post and are viewable in the External Account. When Instructions are received after the
Cutoff Time, funds will be posted to, and viewable in, the bank account as of 5:01 PM ET that day.
The funds will be available in the External Account at or about 11:59 PM ET on the day they post
and are viewable in the External Account. Regardless of whether Instructions are received at
or before/after the Cutoff Time, the Investment Account cash balance will be immediately
reduced by the amount of the Transfer and no longer be available for withdrawal or trading.

(v)      Transfer instructions relating to External Accounts and the transmission and issuance of
data related to such instructions shall be received pursuant to the terms of this Agreement and the
rules of the National Automated Clearing House Association ("NACHA") and the applicable
automated clearing house ("Regional ACH") (collectively, the "Rules") and you and we agree to be
bound by such Rules as in effect from time to time. In accordance with such Rules, any credit to
your deposit or prepaid account held by us, or your External Account shall be provisional until such
credit has been finally settled by us or the third party institution which holds your External Account,
as the case may be. You acknowledge that you have received notice of this requirement and of the
fact that if we do not receive final settlement for a transfer for any reason, we shall charge back the
amount of such transfer to the Transfer To or From Account (as applicable) or any other of your
accounts or claim a refund from you.

28.3    Payments

A.      General Terms Applicable to Payments

(i)       Your responsibilities: You authorize us to remove funds from your designated Pay From
account for all payments that you initiate and you agree to have sufficient available funds on the
Send On date or Payment date for each such payment you schedule. Please note that if you have
Chase Overdraft Protection for your Pay From account, available funds in the account that you use
for overdraft protection are included in the determination of available funds for the Service. If there
are insufficient available funds to cover a Current Day payment, we will not retry the payment and
it will be immediately rejected. If sufficient funds are not in your account to cover a Current Day
payment, we will not retry the transaction and the payment will be immediately rejected. In the case
of Future Dated payment, if sufficient funds are not in your account on the Send On or Payment
date we may reject the request, or accept the request and process the payment for delivery (even
if such payment processing causes you to exceed your credit limit or overdraw your account). In
the alternative, if sufficient available credit or funds are not in your account on the Send On date or
Payment date, we will automatically try to debit your account up to two (2) more times on each of
the two (2) succeeding Business Days. For these attempts, a status of “Funds Needed” will appear
online. After the final attempt, the payment request will be Cancelled. A status of “Funding Failed”
will appear. We will send you a message to your secure message center on the Online Service
advising you of each failed attempt to debit your Pay From account. You agree that we may, at our
option, follow your Instructions to make payments to a Payee, even though a charge to or a debit
from your Pay From account may cause you to exceed your credit limit, or bring about or increase
an overdraft. In the event of an overdraft to your Pay From account, we may charge any other of
your accounts for the amount of the overdraft.

(ii)  WE ARE NOT RESPONSIBLE FOR ANY CHARGES IMPOSED, OR ANY OTHER
ACTION, BY A PAYEE RESULTING FROM A LATE PAYMENT, INCLUDING ANY APPLICABLE
FINANCE CHARGES AND/OR LATE FEES UNLESS WE CAUSE PROCESSING DELAYS THAT
CAUSE YOUR PAYMENT TO BE LATE.

B.      Bill Payments

Bill Payment can be used to make one-time or repeating payments to companies, merchants or
individuals you have designated as a Payee to pay bills such as rent, utilities, or car payments
(sometimes referred to as the “Bill Payment” or other trade name or trademark as determined by
us from time to time). This can include us for payments to Chase Loan or Credit Accounts (if set
up as a Payee through the Bill Payment service prior to December 2, 2012). You must have an
eligible checking account, Chase Liquid Card, AMA, or investment account with us in order to make
bill payments. The eligible accounts from which a Bill Payment can be made do not include a Chase
home equity line of credit or other line of credit account. We reserve the right to determine eligibility
and to restrict categories of recipients to whom Bill Payments may be made in our sole discretion.

(i)       Description of Services: To make Bill Payments, you must maintain an eligible checking
account, Chase Liquid Card, AMA or investment account with us and designate one of your eligible
accounts with us as your Pay From account. You may select Payees located within the United
States to pay using Bill Payment, subject to our and the Payee's approval with the following
exceptions: you agree not to use Bill Payment to pay Payees to whom you are obligated for
tax payments, payments made pursuant to court orders (including court-ordered amounts
for alimony or child support), fines, payments to loan sharks, gambling debts or payments
otherwise prohibited by law. The minimum Bill Payment allowed is normally $0.01. The maximum
total dollar amount of all Bill Payments is $100,000.00 in the aggregate attributable to any Business
Day. Your PFM Software may set different limits but we will not be responsible for payment
Instructions that are rejected because they do not meet the limits described in the preceding
sentence. To use Bill Payments you must provide sufficient information online to us to properly
identify your Payees, direct your payment and permit the Payee to identify you as the payment
source upon receipt of a payment. You must complete all required fields with accurate information,
as directed by the screen messages. By providing us with the names and account information of
those Payees to whom you wish us to direct payment, you authorize us to follow the Instructions
that we receive through Bill Payments. You further authorize us to update or change any of your
Payee information (including but not limited to changes to account information, Payee name and
mailing address) as requested or provided by your Payee, the U.S. Post Office or pursuant to any
updates or changes through other tools and resources we may use from time to time to effectuate
the Bill Payment. When we receive a payment Instruction (for the current or a future date), we will
send funds to the Payee on your behalf, from the funds in your Pay From account. You authorize
us to charge your designated Pay From account for all payments that you authorize through Bill
Payments. We and any agent used by us in connection with the bill payment service is authorized
to prepare Drafts drawn on your Pay From account and/or electronically debit your Pay From
account for the purpose of making payments. We are authorized to accept any Draft drawn on the
Pay From account on presentment and charge the Pay From account even though it does not bear
your signature where such Draft has been issued as part of Bill Payments. Such Drafts may
originate from us or any financial institution in the United States used by us or any of our agents.

(ii)    Because your payment Instructions are transmitted to us on your computer or mobile
device, the payment will not be sent to your Payee with the Payee's payment stub. Payments
received without the payment stub are sometimes processed at a different location. Some Payees
may take longer to post the payment to your account if the payment stub is not included with the
payment, although federal regulations may limit certain creditors (such as credit card issuers) to a
period of up to five (5) days. For this reason, we recommend that you contact your Payees to
ensure that you have the right address and that you schedule payments in sufficient time to allow
for your payment to be sent to your Payee and the payment to be posted.

(iii)    Scheduling Payments Through Your PFM Software: When scheduling a payment via your
PFM Software, you will enter the Deliver By date. You should enter Instructions for electronic
payments at least three Business Days before their desired Deliver By date and Instructions for
paper payments or payment Instructions for newly added Payees at least six Business Days before
their desired Deliver By date.

(iv)    Delivery Method: We remit two types of payments on your behalf to your Payees –
electronic and paper check, depending on your Payees determined method of receiving payments.
The Delivery Method and lead time expected for each type of payment your Payee will ordinarily
receive will be indicated on screen when your payment is scheduled.

The Delivery Method for a Payee is subject to change. If a Payee no longer accepts electronic
payments, or the payment encounters delivery errors, payments to that Payee will be delivered by
paper check and the Send On Date will be changed to five (5) Business Days before the Deliver
By date for all subsequent payments and for the most current if the Payee provides us with sufficient
notice. If a Payee begins accepting electronic payments, payments to that Payee will be processed
electronically and the Send On date will be changed accordingly for all subsequent payments. In
addition, if an electronic payment is undeliverable the payment may be resubmitted by check. We
will notify you via e-mail of a change to a Delivery Method for Pending payments you have
scheduled if that change results in a Delivery Method that increases the delivery time of your
payment, otherwise you will not be notified of Delivery Method changes. Please note that, in some
situations, if a payment is scheduled to be sent electronically to a Payee who can no longer process
payments using the Delivery Method in which it was sent, then that payment may be late and we
will not be responsible for any associated late charges that might be incurred as a result. Late
payments arising from changes in your Payee’s Delivery Method are explicitly excluded from
coverage of our Guarantee as we have no control over your Payee’s acceptance of or changes to
a particular Delivery Method.

While it is anticipated that most transactions will be delivered by the Deliver By date, it is understood
that due to circumstances beyond our control, particularly delays in handling and posting payments
by slow responding companies or financial institutions, some transactions may take a few days
longer to be credited by your Payee to your Payee account. FOR THIS REASON, YOU NEED TO
SELECT A DELIVER BY DATE WHICH IS SUFFICIENTLY IN ADVANCE OF THE ACTUAL DUE
DATE (NOT THE LATE DATE) OF YOUR PAYMENT OBLIGATION TO ENSURE THAT YOUR
PAYMENT ARRIVES ON OR BEFORE YOUR DUE DATE AND NOT AFTER THE DUE DATE OR
DURING THE GRACE PERIOD.

(v)     Canceling Bill Payments: You may cancel any Pending or Funded bill payment if you do
so no later than the Cutoff Time, on the Send On Date. Funds will be returned to your Pay From
account by the following Business Day. You may not stop a bill payment after the Cutoff Time has
passed.

C.      Payments to Chase Loans or Credit Accounts

(i)     Payments to Chase Mortgage or Auto Loan or Lease Accounts:
Only Business Days may be chosen as Payment dates for Chase mortgage or auto loan or lease
accounts and Instructions must be received by us by the Cutoff Time as stated above to receive
credit on that same Business Day; Instructions received on any non-Business Day or after the
Cutoff Time on any Business Day will be processed on the next Business Day.

(ii)    Payments to Chase Home Equity or Personal Loan or Line of Credit Accounts:

Same day payments using a Chase deposit or prepaid account made before the Cutoff Time as
stated above on any day will be credited with the date the payment is submitted. Only Business
Days may be chosen as Payment dates for Future Dated payments or payments made using a
non-Chase checking account and Instructions must be received by us by the Cutoff Time as stated
above to receive credit on that same Business Day; Instructions received on any non-Business Day
or after the Cutoff Time on any Business Day will be processed on the next Business Day.

Payments to a Chase Loan or Credit Account from an account held by us may be made in amounts
of up to the available balance in your Pay From account (plus any available balance in any
associated overdraft protection account) per day.

Note: Payments to Chase credit card accounts have separate payment options and terms that will
be displayed at the time Instructions are provided by you.

D.      Duplicate Payments

If you submit a duplicate Bill Payment request, an error message may be displayed on our website
but you may choose to bypass the message and schedule the payment. If you submit a duplicate
payment to Chase Loan or Credit Account, an error message may be displayed and such duplicate
payments may not be permitted. No error message will be displayed for duplicate payments made
through different methods (e.g., Bill Pay and PFM) and the payments will be processed as normal.

For customers making payments via your PFM Software, you may not receive an error message
for duplicate payments. Should you decide for any reason to reload your original PFM Software or
to change PFM Software at any time after you have begun using the Online Service with your
original PFM Software, you MUST (1) check to see if any Pending payments which you have
ordered to be made remain outstanding, and (2) cancel any Pending payments prior to loading the
new software. Failure to cancel Pending payments prior to installing the new software may result
in the issuance of duplicate payments. You authorize us to pay any duplicate payments that you
have directed. WE WILL NOT BE RESPONSIBLE FOR ANY PAYEE’S REFUSAL TO RETURN
ANY DUPLICATE PAYMENTS MADE AS A RESULT OF SOFTWARE CHANGES THAT YOU
DIRECT.

E.      Stale Dated Payments

Paper checks which may be issued to your Payees are not negotiable after the designated period
noted on the check, usually 90 days. Occasionally, paper check payments are not cashed by your
Payee within the negotiable period. When this happens, we will notify you and credit your Pay From
account. We have no liability to you, your Payee or any other party for refusing payment on any
check that remains outstanding after the end of the negotiable period.

F.      Merchant or Payee Limitation

We reserve the right to refuse to pay any Payee whom you may designate for a payment. We will
notify you promptly if we decide to refuse to pay a Payee designated by you. This notification is not
required if you attempt to pay tax or court related payments or payments to Payees located outside
the United States, each of which is prohibited under this Agreement.

G.    Terms applicable to your use of the e-Bills Service for both Consumer and Business
Accounts

e-Bills is a feature of the Bill Payment Service that enables you to receive bills electronically from
participating Payees.

(i) Electronic Communications/Payee Terms. By activating e-Bills, you agree to abide by the
    terms and conditions stated in this Section to get e-Bills, and to get other related
    communications electronically. By activating e-Bills, you will be required to agree to each
    Payee’s terms and conditions, which will also include the requirement to not to receive paper
    bills. For avoidance of doubt, you understand and agree that enrollment into eBills will
    terminate the provision of paper statements to you by the Payee, including any reformatted
    paper statements, i.e. Braille or enlarged font, that you were receiving from the Payee, and any
    accommodations or exceptions will be agreed upon and made between you and the Payee
    and not Chase.

(ii) Limitations. You must enroll each Payee individually in e-Bills. You also acknowledge and
     agree that the right to activate and receive e-Bills for each Payee is limited to one financial
     institution. If you activate e-Bills for a particular Payee through us, you will no longer receive e-
     Bills for that Payee through the financial institution through which you’re currently receiving
     such e-Bills. Conversely, if you activate e-Bills for a particular Payee through another financial
     institution, your action will effectively terminate the e-Bills service for that Payee and you will
     no longer receive such e-Bills through us.

(iii) Approval of e-Bills. Participating Payees establish their own criteria for reviewing requests
      to receive e-Bills and have sole discretion to accept or decline your request. We do not
      participate in this decision. Participating Payees generally take up to five (5) Business Days to
      approve an e-Bill set-up request. By requesting that bills, statements, or other related
      communications be sent to you electronically, you warrant that you have the right, power, and
      authority to receive them.

(iv) Individual and Joint Responsibility. Any individual borrower, account holder or authorized
     user on your loan, line of credit, or account can enroll in and use e-Bills. Regardless of the
     individual who enrolls in e-Bills, the terms of this Section apply to all borrowers/account
     holders/authorized users, individually and jointly.

(v) Timely Delivery of e-Bills. We take no responsibility if a Payee does not provide the
    necessary data to forward an e-Bill in a timely manner. If you do not receive a bill, it is your
    responsibility to contact the Payee directly. We are not responsible for any late charges or other
    adverse consequences. Any questions regarding your bill details should be directed to your
    Payee.

(vi) Cancel e-Bills. All parties have the right to cancel the service at any time. We may also elect
     to discontinue delivering e-Bills for certain Payees or customers. We will notify you if Chase or
     a Payee discontinues/stops e-Bills. If you request that an e-Bill be discontinued, we generally
     require at least seven (7) Business Days for the Payee to receive and process the request.
     Therefore, you may not receive a paper statement from the Payee, and/or you may not receive
     an e-Bill through the new financial institution through which you have activated the e-Bill service
     for the Payee, but continue to receive e-Bills from us instead for one or two cycles. We also
     reserve the right to terminate a Payee’s participation in e-Bills at any time.
      (vii) Privacy. When you request e-Bills from a participating Payee you will provide certain
            information such as required username and password, and you authorize us and our third party
            service provider to collect and forward such information onto the Payee on your behalf, and
            you appoint us and our third party service provider as your agent for the limited purpose of
            completing your enrollment. If you have concerns about the future use of this information by
            the Payee you should contact your Payee directly.

      (viii)     Fees, Charges or Other Terms. Unless otherwise noted in your account agreement, we
            do not charge any fees for using e-Bills. We reserve the right to change the charges, fees, or
            terms for e-Bills. If we make a change, we’ll provide notice to you in accordance with terms of
            this Addendum. We also reserve the option, in our business judgment, to waive, reduce, or
            reserve charges or fees in individual situations.

      (ix) Acknowledgements and Agreements.

          o   You understand and agree that e-Bills are provided for your convenience, and payments
              due continue to be your responsibility.
          o   You also understand and agree that the e-Bills service and therefore the e-Bills (and any
              content contained therein) may only be available in English, and not in a foreign language,
              including Spanish, regardless of whether you currently receive a Payee’s bill in a foreign
              language, depending on the Payee. By using this service, you agree to receive the e-Bills
              in English, even if you use or access Chase’s website, mobile application or Chase’s other
              products and services in a foreign language. You agree that Chase is not responsible for
              delivering the e-Bills to you in a foreign language, and any questions regarding this issue
              will be directed to your Payee.
          o   You also understand and agree that the eBill summary (and any content contained therein)
              is accessible via screen reader software and other Assistive Technology (AT) as presented
              on any Chase digital platform. The eBill summary may include the statement date, due
              date, amounts due and/or other information, and is different from the eBill..
          o   You also understand and agree that the e-Bills service and therefore the e-Bills (and any
              content contained therein) may not be presented in a way which is accessible to screen
              reader software or AT which are conformant to web content accessibility guidelines
              (WCAG) version 2.0, level AA success criteria, regardless of whether you currently can
              access Payee’s bill online or via digital application using screen reader software or other
              AT, depending on the Payee. By using this Service, you agree to receive the e-Bills as
              provided, which may include an inaccessible format, even if you use or access Chase’s
              website, mobile application or Chase’s other products and services by using screen reader
              software or other AT. You agree that Chase is not responsible for delivering the e-Bills to
              you in a digitally accessible format which conforms to WCAG v. 2.0 AA, and any questions
              regarding this issue will be directed to your Payee.

      (x) Accuracy or Completeness. An e-Bill may or may not have all the same information as the
          paper version, depending on the Payee. Chase presents the e-Bills as provided by the Payee.
          Chase is not responsible for any information or communications related to them, or for the acts
          or omissions of any Payee.

      (xi) Chase Is Not Responsible for Third Parties. We are not responsible for any aspect of your
           relationships with the Payees, or for the performance or non-performance of these third parties.
           We do not act as a service provider of the Payees. Transactions between you and a Payee are
           governed by the Payee’s terms and conditions. We do not endorse or assume any liability for
           any Payee you use, and we do not have any liability for payments, returns, refunds,
           chargebacks, loyalty and rewards related offers and benefits or any disputes between you and
           a Payee or other third parties.

29.  ADDITIONAL TERMS APPLICABLE ONLY TO PAYMENTS AND TRANSFERS FOR
CONSUMER ACCOUNTS A consumer account is one that is used primarily for personal, family or
household purposes. If you perform transactions from a home equity line of credit or other credit account,
please see your home equity line of credit or other credit documents for information about your liability for
unauthorized charges or other errors or questions relative to those accounts. Except for online transfers
covered by this Section 28, concerns about other transactions in your Investment Account or errors on your
confirmations and statements from J.P. Morgan Securities LLC must be reported in accordance with the
terms of your Brokerage Account Agreement.

        29.1    Your Liability for Unauthorized Transfers or Payments

        If you permit other persons to use Payments and Transfers or your Password, you are responsible
        for any transactions they authorize from your accounts. If you believe that your Password has
        been lost or stolen or that someone has made payments, transferred or may transfer money
        from your account without your permission, notify us AT ONCE, by calling 1-877-242-7372
        (J.P. Morgan Online clients only, call 877-840-0723) or writing us at Online Customer
        Service, P. O. Box 2558, Houston, TX 77252-9968.

        Tell us AT ONCE if you believe your Password has been lost or stolen or that an unauthorized
        transfer or payment has been made from any of your deposit or prepaid accounts . Telephoning
        us is the best and fastest way of keeping your possible losses to a minimum. If you do not do so,
        you could lose all the money in each of the accounts, as well as all of the available funds in any
        overdraft protection account or any other credit line included among your accounts. If you tell us
        within two (2) Business Days after you discover the loss or theft, you are completely covered if
        someone makes a transfer or payment without your authorization.

        If you do not tell us within two (2) Business Days after you discover the loss or theft of your
        Password or that an unauthorized online transfer or payment has been made from any of your
        deposit or prepaid accounts, and we can prove we could have stopped someone from making a
        transfer or payment without your authorization if you had told us, you could lose as much as $500.
        Furthermore, if any account statement shows online transfers or payments that you did not make,
        tell us AT ONCE. If you do not tell us within sixty (60) days after a statement showing such a transfer
        or payment was transmitted to you, you may not get back any money you lost after the sixty (60)
        days if we can prove that we could have stopped someone from taking the money if you had told
        us in time.

        If a good reason, such as a long trip or hospital stay, kept you from telling us, we will extend the
                time periods.

        29.2    Our Liability for Failure to Complete Payments and Transfers

        If we do not complete a transfer or payment to or from a consumer deposit or prepaid account in
        the correct amount or according to our agreement with you, we will be liable for those damages as
        the law imposes in such cases. However, there are some exceptions. We will not be liable, for
        example:

        (A) If, through no fault of ours, your account does not contain sufficient funds to make the transfer
        or payment and the transfer or payment would exceed any credit line or any overdraft for such
        account.

        (B)Your operating system or software was not functioning properly at the time you attempted to
        initiate such transfer or payment and it was evident to you at the time you began the transfer or
        payment.

        (C) Circumstances beyond our control, such as fires, floods, acts of God, power outages and the
        like.
        (D) The Payee or, for Payments and Transfers from an External Account, the third party financial
        institution holding your account, mishandles or delays processing or posting a payment or transfer
        sent by Payments and Transfer.

        (E) If you have not provided us with complete and correct payment or transfer information, including
        without limitation the financial institution name, address, account number, transfer amount for a
        transfer or payment amount for the Payee on a payment.

        The list of examples set out in this paragraph is meant to illustrate circumstances under which we
        would not be liable for failing to make a transfer or payment and is not intended to list all of the
        circumstances where we would not be liable.

        29.3    Errors and Questions about Payments and Transfers

        If you think your statement is wrong, or if you need more information about a transaction listed on
        it, call or write us at the telephone number or address at the end of this Agreement.

        For personal accounts only, the following procedures apply:
        We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which
        the error appeared. Please provide us with the following:

        • Your name and account number;
        • A description of the error or the transaction you are unsure about, and why you think it is an error
        or want more information; and
        • The amount of the suspected error.

        We will determine whether an error occurred within 10 Business Days after we hear from you and
        will correct any error promptly. However, if we need more time, we may take up to 45 days to
        investigate your complaint or question. If we do this, we will credit your balance within 10 Business
        Days for the amount you think is in error, so that you will have the use of the money during the time
        it takes us to complete our investigation. If you opened your account less than 30 days before the
        date of the suspected error, the 10-Business-Day period is extended to 20 Business Days. If you
        opened your account less than 30 days before the date of the suspected error or the transaction
        occurred at a point-of- sale location or outside the U.S., the 45-day period is extended to 90 days.

        If you call us, we may require that you send us your complaint or question in writing within 10
        Business Days. If we do not receive it within 10 Business Days, we may not credit your balance.

        We will tell you the results within three Business Days after completing our investigation. If we
        decide that there was no error, we will send you a written explanation. You may ask for copies of
        the documents that we used in our investigation.

In case of errors or questions about your electronic transfers that appear on your External Account
statements, please contact the financial institution that provided such statement to you in accordance with
the terms and conditions of your External Account.

30.     Our Guarantees

        30.1    The Online and Mobile Banking Guarantee – Only for Online and Mobile Payments
                and Transfers (for Consumer Deposit and Prepaid Accounts Only)

                In the event that money is removed from your consumer deposit accounts (i.e., checking
                or savings) or prepaid accounts with us without your authorization through Payments or
                Transfers, we will reimburse you 100% if you tell us within two Business Days of your
              discovery of the unauthorized transaction. (See the paragraph entitled “Your Liability for
              Unauthorized Transfers or Payments”, above governing "Your Liability for Unauthorized
              Transfers.")

      30.2    The Bill Pay Guarantee – for Online and Mobile Bill Payments and for Online and
              Mobile Payments to a Chase Loan or Credit Account made from a Chase checking
              account or Chase Liquid Card

      If we ever cause processing delays of your online or mobile bill payments or online or mobile
      payments to a Chase Loan or Credit Account made from a Chase checking account or Chase
      Liquid Card that result in late fees, we will cover 100% of those fees. This guarantee covers
      everything within our control. Our guarantee does not cover losses, which you cause, or payment
      processing delays, which are not caused by us or within our control, such as:

      •   Your failure to make your payment request by the Cutoff Time sufficiently in advance of the
          Payee’s due date for the payment to arrive on time (before the grace period begins)
      •   Your input errors or errors made by your Payees
      •   Your negligent handling of User Ids and Passwords
      •   Your failure to completely log out of the Online Service or logging in to the Online Service and
          leaving your computer or mobile device unattended
      •   Your failure to notify us of any suspected unauthorized transaction from your Account, or theft
          of your ID or Password within the time periods specified in this Agreement and your account
          agreement. If you suspect any suspicious activity on your account with us, notify us immediately
          at 1-877-242-7372.
      •   Your failure to follow the procedures or to otherwise fail to use the Online Service in accordance
          with the terms of this Agreement.
      •   Your Payee’s change to the Delivery Method resulting in an increase in processing time for
          your payments or your Payee mishandles or delays processing or posting a payment.

      As a precondition to this guarantee, you agree not to enter into any agreements where one
      of the purposes is to generate late payment fees. The risk of incurring and the responsibility
      for paying any and all late charges or penalties shall be borne by you in the event you do
      not follow the procedures or otherwise fail to use Payments and Transfers in accordance
      with the terms of this Agreement.

31.   ADDITIONAL TERMS APPLICABLE ONLY TO PAYMENTS AND TRANSFERS FOR BUSINESS
      ACCOUNTS

      31.1    Linking Multiple Accounts – Business and Consumer

      You may use Chase Online for Business Banking to access eligible accounts. These accounts may
      include accounts of affiliated, subsidiary, or non-affiliated businesses bearing the same tax
      identification number which may be added to your business subscription with the agreement of
      each such business (a "Multiple-Business Subscription"). You may be permitted to link consumer
      accounts to your Online Service profile provided: (i) the authorized signer on the business account
      is also an authorized signer on the consumer accounts to be linked and (ii) the consumer account
      information provided during linkage is accurate and can be validated.

      31.2    Liability for Unauthorized Transfers or Payments for Business Deposit Accounts
              Only

      You are responsible for all payments and transfers that are authorized using your Online Service
      Password. If you permit other persons to use the Online Service or your Password, you are
       responsible for any transactions they authorize. NOTE: ACCOUNT ACCESS THROUGH THE
       ONLINE SERVICE IS SEPARATE AND DISTINCT FROM YOUR EXISTING SIGNATURE
       ARRANGEMENTS FOR YOUR ACCOUNTS. THEREFORE, WHEN YOU GIVE AN INDIVIDUAL
       THE AUTHORITY TO ACCESS ACCOUNTS THROUGH THE ONLINE SERVICE, THAT
       INDIVIDUAL MAY HAVE ACCESS TO ONE OR MORE ACCOUNTS TO WHICH THAT
       INDIVIDUAL WOULD NOT OTHERWISE HAVE SIGNATURE ACCESS. YOU ASSUME THE
       ENTIRE RISK FOR THE FRAUDULENT, UNAUTHORIZED OR OTHERWISE IMPROPER USE
       OF YOUR PASSWORD. WE SHALL BE ENTITLED TO RELY ON THE GENUINENESS AND
       AUTHORITY OF ALL INSTRUCTIONS RECEIVED BY US WHEN ACCOMPANIED BY SUCH
       PASSWORD, AND TO ACT ON SUCH INSTRUCTIONS.

       We are not liable to you for any errors or losses you sustain in using Online Banking except where
       we fail to exercise ordinary care in processing any transaction. We are also not liable for any failure
       to provide any service if the account(s) involved is no longer linked for Payments and Transfer. Our
       liability in any case shall be limited to the amount of any money improperly transferred from your
       Pay From account or From Account less any amount, which, even with the exercise of ordinary
       care, would have been lost.

       Without regard to care or lack of care of either you or us, a failure to report to us any unauthorized
       transfer, payment or error from any of your accounts within sixty (60) days of our providing or
       making available to you a bank statement showing such unauthorized transfer, payment or error
       shall relieve us of any liability for any losses sustained after the expiration of such sixty-day period
       and you shall thereafter be precluded from asserting any such claim or error.

       31.3    Errors and Questions about Payments and Transfers for Business Deposit
               Accounts Only

       For business accounts, our practice is to follow the procedures described in Section 28.3 above,
       but we are not legally required to do so.

       In case of errors or questions about your electronic transfers that appear on your External Account
       statements, please contact the financial institution that provided such statement to you in
       accordance with the terms and conditions of your External Account.

32. Terms Applicable to Your Use of Chase Pay

   These Terms govern your use of the Chase Pay Wallet (“Chase Pay”) and, except as otherwise stated,
   any eligible credit card, debit card, prepaid card, or other card (each, a “Chase Pay Card”) provisioned
   or stored in Chase Pay. The term “Card Issuer” means the issuer of your Chase Pay Card, which may
   be us or any other issuer of an eligible Chase Pay Card. When we use the word “merchant” in this
   Section, it also includes “retailers”. You agree to these Terms by signing or accepting them, including
   by your electronic signature, as well as when you use or request Chase Pay.

   i. Service Description. Chase Pay (i) allows the electronic storing of your Chase Pay Card
   information, which we sometimes refer to as adding a Chase Pay Card to or provisioning a Chase
   Pay Card for use with Chase Pay, (ii) allows you to use such stored, eligible Chase Pay Cards to
   enter into transactions where Chase Pay is accepted or to fund another Chase Pay Card, and (iii)
   allows other services that are described in this Agreement or that we may offer from time to time. We
   may add or provision all your eligible Chase Cards (e.g., those you have now and those you obtain or
   open in the future) onto Chase Pay, unless you remove them as described below. Each Chase Pay
   Card may be used as the payment source for your Chase Pay transactions. When you use Chase
   Pay, you request us to provide the merchant, the applicable payment network (such as Visa), the
   Third Party Wallet provider and others (such as a payment processing entity or a token service
   provider) your selected Chase Pay Card information and other information that’s associated with the
   selected Chase Pay Card, to allow your transaction to be completed and/or to facilitate customer
participation in customer benefit programs such as loyalty and rewards programs to the extent
maintained by those third parties. Transactions conducted using a Chase Pay Card are subject to the
same rights and obligations as stated in the applicable CardMember Agreement or account
agreement that governs the Chase Pay Card.

ii. Chase Pay Information. You agree that the information you provide to us to establish Chase Pay
will be complete and accurate. You will keep any passwords, PINs and/or User IDs that access Chase
Pay confidential. If you disclose your Chase Pay passwords, PINs, and/or User IDs to any person(s)
or entity, you are authorizing that person or entity to transact on your behalf as if they were an
authorized user of your Cards and you assume all risks and losses associated with such disclosure. If
you permit any other person(s) or entity to access or other means to use your Chase Pay password,
PIN or User ID, you are authorizing any transactions and activities performed by them. You are also
agreeing to be responsible for any use of your personal and Chase Pay information. Notify us
immediately if any of your Chase Pay passwords, PINs, or User IDs is lost or stolen.

iii. Transaction History. You agree and acknowledge that the transaction history displayed in the
Chase Pay Wallet solely represents our authorization of your Chase Pay Wallet transaction and may
not reflect any post-authorization activity, including but not limited to clearing, settlement, foreign
currency exchange, reversals, returns or chargebacks. Accordingly, the purchase amount, currency,
and other details for your Chase Pay Wallet transaction history in connection with use of your Card in
the Chase Pay Wallet may be preliminary and may not match the transaction amount that ultimately
clears, settles, and posts to your Card’s billing or monthly statement.

iv. Using Chase Pay with Another Wallet. We may also offer you the option to use your Chase Pay
Wallet to either link your Chase Pay Wallet or all of the eligible Chase Pay Cards in your Chase Pay
Wallet to another digital wallet (a “Third Party Wallet”), or to add one of the eligible Chase Pay Cards
in your Chase Pay Wallet to a Third Party Wallet. Chase does not charge you a fee for this process,
but the Third Party Wallet provider or other third parties may charge you fees.

The terms and account or card agreement that govern your Chase Pay Wallet and your Chase Pay
Card do not change when you link your Chase Pay Wallet or Chase Pay Cards, or load a Chase Pay
Card, to a Third Party Wallet. The Third Party Wallet simply provides another way for you to make a
purchase or other transactions with your Chase Pay Wallet or your Chase Pay Card. Any applicable
interest, fees, and charges that apply to your Chase Pay Card will also apply when you use the Third
Party Wallet to access your Chase Pay Card, including if you use the Third Party Wallet to access
your Chase Pay Wallet, and then use your Chase Pay Wallet to access your Chase Pay Card.

When you link your Chase Pay Wallet or Chase Pay Cards, or load a Chase Pay Card, to a Third
Party Wallet, you may be subject to the terms of the Third Party Wallet. You may only use the Third
Party Wallet where the Third Party Wallet is accepted, which may be at fewer or different places than
you can use your Chase Pay Card or the Chase Pay Wallet.

Chase is not the provider of the Third Party Wallet, and is not responsible for providing the Third
Party Wallet services to you. We are not responsible for any failure of the Third Party Wallet, or the
inability to use the Third Party Wallet for any reason. We are not responsible for the performance or
non-performance of the Third Party Wallet provider or any other third parties regarding any
agreement you enter into with the Third Party Wallet provider or associated third party relationships
that may impact your use of the Third Party Wallet.

You can de-link your Chase Pay Wallet or Chase Pay Cards, or remove a Chase Pay Card, from the
Third Party Wallet by either following our instructions on our digital platforms, or contacting the Third
Party Wallet provider.
v. Removing Your Card Information. Only Chase Pay Cards that we determine are eligible can be
added to or provisioned for use with Chase Pay. You may designate any Chase Pay Card stored in
the Chase Pay Wallet to be temporarily inaccessible (and similarly, re-designate such Chase Pay
Card to be accessible) for use with Chase Pay at any time by following our instructions as provided
from time to time. If your credit card, debit card, prepaid card, or other card or underlying account is
not in good standing, that credit card, debit card, prepaid card, or other card will not be eligible to be
added to or provisioned for use with Chase Pay. We may determine other eligibility criteria in our sole
discretion. When your Chase Pay Card information is added or provisioned onto Chase Pay, Chase
Pay allows you to use the Chase Pay Card to enter into transactions where Chase Pay is accepted.
Chase Pay may not be accepted at all merchants where your Chase Pay Card is accepted, and we
also reserve the right to terminate a merchant’s acceptance of Chase Pay at any time. You can also
remove one or more of your Chase Pay Cards from Chase Pay at any time by calling us or following
our instructions as provided from time to time.

vi. Your Chase Pay Card Terms Do Not Change. When a Card is added or provisioned onto Chase
Pay, the terms and the agreement that govern your Chase Pay Card do not change. The applicable
CardMember Agreement or account agreement that governs the Chase Pay Card, as amended from
time to time, are incorporated by reference as part of this Agreement. Please review those
agreements, as applicable, for important information on your rights and responsibilities when making
purchases through Chase Pay. Chase Pay provides another way for you to make purchases or other
transactions with the Chase Pay Card. Chase Pay may also allow you to access certain features of a
Chase Pay Card issued by Chase, or the rewards programs associated with that Chase Pay Card,
such as the ability to pay with points. For avoidance of doubt, in that case, this Agreement, the
CardMember Agreement or account agreement that governs the Chase Pay Card, and any
agreement governing the rewards program, will apply. For the avoidance of doubt, in that case, this
Agreement covers only those elements not governed by the CardMember Agreement or account
agreement that governs the Chase Pay Card, and any agreement governing the rewards program.

vii. Chase Is Not Responsible for Third Parties. Using Chase Pay may depend on your relationship
with other third parties, including other Chase Pay Card Issuers. We are not responsible for any
aspect of those relationships, or for the performance or non-performance of these third parties. If your
Chase Pay Card is not issued by us, we do not process payments or act as a service provider of your
Chase Pay Card Issuer. Instead, our role is limited to providing information to a merchant, the
applicable payment network (such as Visa) and others (such as a payment processing entity or a
token service provider) to allow that party to honor your Card and/or to facilitate customer
participation in customer benefit programs such as loyalty and rewards programs to the extent
maintained by those third parties. Transactions between you and a merchant are governed by the
merchant’s terms and conditions. Unless we are the Chase Pay Card Issuer, we do not endorse or
assume any liability for any Chase Pay Card you use, and we do not have any liability for payments,
returns, refunds, chargebacks, loyalty and rewards related offers and benefits or any disputes
between you and your Chase Pay Card Issuer or between you and a merchant or other third parties.

viii. Contacting You Electronically, and by Email or through Your Mobile Device. In addition to your
consent to receive information concerning your account via email and mobile device above, you
consent to receive electronic communications and disclosures from us in connection with your Chase
Pay Card and Chase Pay. If at any time you revoke your consent to such communications, your
Chase Pay Wallet activation may be cancelled.
    ix. Deactivating Chase Pay. You can deactivate Chase Pay at any time by calling us or following
    the instructions we provide from time to time. We can also deactivate Chase Pay at any time, or
    otherwise block, restrict or suspend your access to or use of any Chase Pay Card or Chase Pay at
    any time and for any reason. These reasons include, but are not limited to, if we suspect fraud or
    illegal, unauthorized or improper conduct.

    x. Access and License. You may not, and will not allow or cause any third party to do the following:
    (i) use Chase Pay in connection with any fraudulent or illegal conduct, transaction or business, as
    determined by us in our sole discretion; or (ii) act as a payment intermediary, aggregator or service
    bureau yourself or on behalf of any third party, including, without limitation, handling, processing or
    transmitting funds for any third party.

    xi. Links. Our websites may contain third party content and links to other third party apps or web
    sites (collectively, “Linked Sites”). We are not responsible for, nor do we control, the content,
    products, or services provided by Linked Sites. We do not endorse or guarantee the products,
    information or recommendations provided by Linked Sites, and are not liable for any failure of
    products or services advertised on those sites. In addition, each third party site may provide less
    security than we do and have a privacy policy different than ours. Your access, use and reliance upon
    such content, products or services is at your own risk.

    xii. Merchant Offers. Through your enrollment in Chase Pay or required Systems, you may be
    presented with certain discounts, rebates or other benefits and offers (“Offers”) from merchants that
    may be of interest to you. In order to use these Offers, you may be required to register with the
    merchant or service provider, which may include providing personal information and agreeing to
    additional terms of use. Offers from merchants may not always be available and may change without
    notice. We, or any merchant, may provide you with additional terms, conditions or disclosures related
    to these Offers. We will not be liable for any loss or damage as a result of any interaction between
    you and a merchant with respect to such Offers. Subject to applicable law and your CardMember
    Agreement or the account agreement that governs your Chase Pay Card, all matters related to these
    Offers, including delivery of goods and services, returns, and warranties, are solely between you and
    the applicable merchants. You acknowledge that we do not endorse or warrant the merchants that
    are accessible through the Chase Pay Wallet or the Offers that they provide.

33. Terms Applicable to Your Use of the Gifting Service

   i.    You may use your eligible Pay From Account to buy a digital merchant gift card (“Gift Card”) to
         send to another Chase customer (the “Gifting Service”). Eligible accounts for this service are
         currently certain Chase checking accounts and Chase Liquid® card. We have the right to
         determine eligibility and to restrict categories of accounts and recipients to whom Gift Cards can
         be sent using the Gifting Service in our sole discretion.
   ii.   You cannot buy a physical gift card through the Gifting Service.
  iii.   We provide the Gifting Service through an arrangement with the merchant that accepts the Gift
         Card and the merchant’s vendor. We have the right to determine eligibility and to restrict
         categories of merchants from whom Gift Cards can be purchased using the Gifting Service in our
         sole discretion.
  iv.    We do not sell or issue the Gift Cards. When you buy a Gift Card through the Gifting Service, you
         are purchasing a Gift Card from the merchant or its vendor that can only be used with that
         merchant. We are not responsible for any damage or harm to you or any third party resulting from
         the purchase of a Gift Card through the Gifting Service. We do not warrant the availability or
         functionality of a Gift Card purchased through the Gifting Service.
   v.    To buy a Gift Card, you must enter the Gift Card amount, the Send On date, and the recipient’s
         email address or other information as we may require. Please make sure you accurately enter the
         recipient's email address since your obligation to pay for the Gift Card will not be excused by an
         error in the information you enter. Both Chase and a merchant may limit the amount of a Gift
         Card you can purchase. You acknowledge and agree that Gift Card purchase will be completed
         using only the email address you provided for the recipient, even if it identifies a person different
         from your intended recipient. The name you enter will help you identify your intended recipient
         and the purchase in your transaction history but will not be used to process the Gift Card
         purchase or to validate that the intended recipient owns or has authorized access to the email
         address you entered.
  vi.    We will not process your payment for the Gift Card if you do not have sufficient funds in your
         designated Pay From Account on the Send On date or at the time the transaction is initiated for
         Current Day purchases of Gift Cards. If sufficient funds are not in the Pay From Account on the
         Send On date or at the time the transaction is initiated for Current Day purchases, the Gift Card
         transaction will fail and we will not make repeat attempts to debit the applicable account.
  vii.   We will share your Gift Card information including recipient’s information with the merchant, who
         will share the information with their vendor. The merchant and the merchant’s vendor are
         responsible for delivering the Gift Card to the person you choose and to the email address or
         other contact information you provided. If your payment for the Gift Card is successful, you
         authorize us to withdraw and transfer money from your Pay From Account in the amount of the
         Gift Card immediately or on the Send On date, as applicable, to pay the merchant.
 viii.   Gift Cards can be purchased in amounts of up to $1,000 per transaction with a maximum of
         $1,000 per day, and $5,000 in any calendar month, in the aggregate from all your combined
         accounts registered with the Gifting Service. All limits are subject to temporary reductions to
         protect the security of customer accounts and/or our processing systems. At our discretion we
         may refuse to process any transaction that exceeds any of the limits. In this case, you are
         responsible for making alternate arrangements or rescheduling the Gift Card purchase.
  ix.     We are not responsible for any acts or omissions by the merchant or their vendor.
   x.    A Gift Card is subject to terms and conditions imposed by the merchant that accepts the Gift Card
         and the merchant’s vendor. We do not control the terms of a Gift Card purchased through the
         Gifting Service. Nothing in those terms and conditions limits our rights or your obligations under
         any agreement between you and us. We do not provide Gift Card support services. You must
         contact the merchant or their vendor to resolve issues related to a Gift Card.
  xi.    There is no service fee from us to use the Gifting Service. However, if we process a payment in
         accordance with your Instructions that overdraws your Pay From Account with us, we may assess
         a fee or charge interest for any such overdraft in accordance with the terms of your Deposit
         Account Agreement. Fees are subject to change from time to time upon notice to you as may be
         required by law.
  xii.   You may not edit or cancel a pending or processed Gift Card, but you may cancel any Future
         Dated Gift Cards up until the Send On date.

Deposit and prepaid accounts are FDIC insured to the fullest extent allowed by law.

JPMorgan Chase Bank, N.A. Equal Opportunity Lender

  Investment products and services are offered through J.P. Morgan Securities LLC (JPMS), a member of
  FINRA and SIPC. JPMS is an affiliate of JPMorgan Chase Bank, N.A. Products not available in all states.

  INVESTMENT PRODUCTS ARE:
     • NOT INSURED BY FDIC
     • NOT A DEPOSIT OR OTHER OBLIGATION OF, OR GUARANTEED BY, JPMORGAN CHASE
        BANK, N.A. OR ANY OF ITS AFFILIATES
     • SUBJECT TO INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF THE PRINCIPAL
        AMOUNT INVESTED.
  EXHIBIT C
TO NICHOLAS
    SERGI
DECLARATION
Chase Online - Legal Agreements and Disclosures                                                                 Page 1 of 14



                                                                                                                              Close

                                                                                                              Print this agreement


                                                                                                     Last updated 08/26/2018


                          Chase QuickPay® with Zelle® Service Agreement and Privacy Notice

                    We suggest you read this document carefully and print a copy for your reference.



  This Chase QuickPay® with Zelle® Service Agreement and Privacy Notice (this "Agreement") states the terms and
  conditions that govern your use of the Chase QuickPay® with Zelle® Service (sometimes referred to as Chase
  QuickPay®, QuickPay, Send Money with Zelle®, Chase Person-to-Person QuickPay or other trade name or trademark as
  determined by us) and J.P. Morgan QuickPay (each, the "Chase QuickPay® with Zelle® Service" or "Service"). As used
  herein, the terms "Bank", "us," "we," or "our" mean JPMorgan Chase Bank, National Association, or any affiliate, agent,
  independent contractor, designee, or assignee that we may, at our sole discretion, involve in the provision of the Service;
  "you" or "your" means (1) an individual or entity that is the owner of an account or (2) an authorized signer on an account
  who has authority to view account information and effect transactions on such account.


  1. General Terms Applicable to the Service
  We have partnered with Zelle to enable transfers of money between you and others who are enrolled directly with Zelle
  or enrolled with another financial institution that partners with Zelle (each, a “User”) using aliases, such as email
  addresses or mobile phone numbers.

  When you use or access, or permit any other person(s) or entity to whom you have delegated to act on your behalf to
  use or access the Service, you agree to the terms and conditions of this Agreement. We may amend or change this
  Agreement (including any applicable fees and service charges) from time to time, in our sole discretion, by sending you
  written notice by electronic mail, postal mail or by posting the updated terms on the sites within the Service (the "Site
  (s)"). Please access and review this Agreement regularly. If you find the Agreement unacceptable to you at any time,
  please discontinue your use of the Service. Your use of the Service after we have made such changes available will be
  considered your agreement to the change.

  We grant to you, for your personal use or, if you are a business, internal business purposes only, a nonexclusive, limited
  and revocable right to access and use the Service. You agree not to use the Service for any other purpose, including
  commercial purposes, such as co-branding, framing, linking, or reselling any portion of the Service without our prior
  written consent.

  Subject to the terms of this Agreement, the Services are generally available 24 hours a day, seven days a week with the
  exception of outages for maintenance and circumstances beyond our or Zelle's control.
  2. Eligibility and User Profile

      a. In order to register in the Service to request, send or receive money, you must have one or more eligible
         accounts to designate a Pay From Account and/or a Pay To Account, as applicable. If the existing default Pay
         From Account or Pay To Account you designated is inactive or terminated, we may, and you hereby authorize us
         to, designate on your behalf another eligible and active Chase Account in your profile as your primary Pay From
         Account or Pay To Account. You may change the designated accounts at any time subject to the terms of this
         Agreement. We have the right to determine eligibility and to restrict categories of recipients to whom payments
         may be made using the Service in our sole discretion. To use the Service to make a transfer between (i) two
         registered Chase QuickPay accounts;(ii) a Chase Account and a Network Bank Account (as defined below),or (iii)
         a Chase Account and an Out-of-Network Bank Account (as defined below).
      b. You represent that you are a U.S. resident (not including U.S. territories) and you have the authority to authorize
         debits from and credits to the registered bank account(s).You agree that you will only use the Service for lawful
         purposes. You agree that you will not use the Service for International ACH Transactions, which are prohibited
         under this Agreement. You further agree not to use the Service to request, send or receive money from anyone
         to whom you are obligated for tax payments, payments made pursuant to court orders (including court-ordered
         amounts for alimony or child support), fines, payments to loan sharks, gambling debts or payments otherwise
         prohibited by law.

  3. Registering for the Service
Chase Online - Legal Agreements and Disclosures                                                                   Page 2 of 14



      a. You must provide us with an email address that you regularly use and intend to use regularly (i.e., no disposable
         email addresses) and a permanent mobile phone number that you intend to use for an extended period of time
         (i.e., no "burner" numbers).
      b. To send, request and/or receive money, the User must (i) be registered with (a) the Service or (b) the person-to-
         person payment service of clearXchange, Zelle or a Network Bank, and (ii) have an eligible Pay To Account or
         Pay From Account, and in the case of transfers between you and another User at Chase, eligible Pay To and Pay
         From Accounts that are Chase Accounts.
      c. Once registered, you may:
         i. authorize a debit of your account to send money to another User at your initiation or at the request of that User;
         and
         ii. receive money from another User at that User's initiation or at your request, subject to the conditions of the
         Section below titled "Requesting Money."

  4. Definitions
  As used in this Agreement, the following terms have the following meanings:

       • "Accept(s)" or "acceptance" means the recipient's consent to receive the funds or transfers, which could be
         provided through various ways, including by the recipient, by cXc or Zelle in the case of certain Out-of-Network
         Bank Accounts, or by the financial institution holding that account on recipient's behalf, either manually or through
         an automated process. For those financial institutions that accept payments on behalf of their accountholders,
         including us, the date of acceptance as used in this Agreement typically has the same meaning as the Send On
         date.
       • "Business Day" refers to Monday through Friday, excluding federal holidays.
       • "Cancelled" means funds will neither be processed nor sent for any reason.
       • "Chase Account" means a checking account held by us, or a reloadable, prepaid account established under the
         Chase Liquid® Card program (“Chase Liquid Card”) or other eligible Chase card or account as determined by us
         from time to time and registered for the Service.
       • "clearXchange" or “cXc” refers to refers to a digital payments network and company that arranges electronic
         money transfers, using email addresses and mobile phone numbers.
       • "clearXchange platform" means the website, clearXchange.com, operated and made available by cXc at its sole
         discretion, solely to those Users who bank with an Out-of-Network Bank.
       • "Completed" means funds have been successfully processed and both Pay To and Pay From Accounts have
         been updated. It does not mean funds have necessarily been received into the Pay To Account.
       • "Current Day" refers to funds from a Chase Account that are scheduled to be sent with a present day Send On
         date (i.e., the transfer is scheduled to begin processing the same date as the Instructions are entered).
       • "Cutoff Time" means the time by which we must receive Instructions to have them considered entered on that
         particular Business Day. See the paragraph entitled "Cutoff Times" for additional details.
       • "Funded" means when an amount to be sent has been withdrawn from the available balance of the Pay From
         Account.
       • "Future Dated" means Instructions that are not scheduled to begin processing on the Current Day; only Business
         Days may be selected for Future Dated transfers.
       • "In Process" means the funds requested for transfer are in transit but have not yet been credited to the Pay To
         Account.
       • "Instructions" means the information provided by you or the sender in order for the funds to be delivered to the
         Pay To Account.
       • "Out-of-Network Bank" means any financial institution that does not participate in the clearXchange or Zelle
         digital payments network.
       • "Out-of-Network Bank Account" means a deposit account held by an Out-of-Network Bank and registered for
         clearXchange's or Zelle's out-of-network person-to-person payment service.
       • "Network Bank" means a financial institution participating from time to time in the clearXchange or Zelle digital
         payments network, other than Chase.
       • "Network Bank Account" means an account registered with the person-to-person transfer service of a Network
         Bank.
       • "Pay From Account" means the account from which funds will be transferred.
       • "Pay To Account" means the account to which funds will be transferred.
       • "Pending" means any Instruction that has not been Cancelled before the Cutoff Time on the Send On date and
         has not been Funded.
       • "Repeating" means automatic recurring payment or transfer to the same Pay To Account, for the same amount
         which you can authorize for transmission;
       • "Send On date" means the date you select which will instruct us to begin the delivery process and notify the
         recipient of the payment. NOTE: The date that we will deliver the funds to recipient may vary depending on
         available funds, the Business Day on which it falls, acceptance of the transfer or the recipient's registration status
         in the Service or the person-to-person transfer service of a Network Bank, Zelle or cXc and may be on or after
         the date entered in the sender's Instructions.
Chase Online - Legal Agreements and Disclosures                                                                    Page 3 of 14



       • "transfer" means any Instruction to move funds electronically from one account to another, and/or Instructions
         that have been processed through the Service, as the context requires.
       • "User" has the meaning set forth in Section 1.
       • "Zelle"refers to a service of Early Warning Services, a digital payments network and company. It provides no
         deposit account or other financial services. Zelle neither transfers nor moves money. Users may not establish a
         financial account with Zelle of any kind. All money will be transmitted by us and/or a Network Bank.
       • "Zelle platforms" means the website, zellepay.com, and/or the Zelle mobile application operated and made
         available by Zelle to certain Users as determined by Zelle from time to time, including those who bank with an
         Out-of-Network Bank.

  5. Statements
  All of your transfers made through the Service to or from a Chase Account will appear on the Chase statement for such
  account.
  6. Disclosure of Account Information to Third Parties
  We may disclose information to third parties about your account or the funds you send or receive:

      1.   as necessary to complete transactions;
      2.   as necessary in connection with offering the Service;
      3.   in connection with the investigation of any claim related to your account or the funds you send or receive;
      4.   to comply with government agency or court orders;
      5.   in accordance with your written permission; and
      6.   as otherwise permitted by the terms of our privacy notice.

  Our Chase privacy notice, which includes details about our information sharing practices and your right to opt-out of
  certain information sharing, was provided to you when you opened your Chase Account with us. It can be viewed by
  clicking on the "Security" link, then "Privacy" on any of our website pages.
  7. Mobile & Text Services; Consent to Emails and Automated Text Messages
  By participating as a User, you represent that you are the owner of the email address and/or mobile phone number you
  registered, or that you have the delegated legal authority to act on behalf of the owner of such email address and/or
  mobile phone number to send or receive money as described in this Agreement. You consent to the receipt of emails or
  text messages from us, from Zelle, from other Users that are sending you money or requesting money from you, and
  from other Network Banks or their agents regarding the Services or related transfers between Network Banks, Out-of-
  Network Banks and you. You agree that we may, Zelle may or either of our agents may use automatic telephone dialing
  systems in connection with text messages sent to any mobile phone number you register.

      a. Mobile Services
              i. Your use of the Service may include access to some products and services through a mobile device,
                 web-browser or a mobile app ("Mobile Services"). By using the Mobile Services, you agree to the
                 following terms. You agree that we may send you information relative to Mobile Services through your
                 communication service provider in order to deliver them to you and that your communication service
                 provider is acting as your agent in this capacity. You agree to provide a valid phone number, e-mail
                 address or other delivery location so that we may send you certain information about your applicable
                 account or otherwise related to the Mobile Services. You will immediately notify us if any phone number
                 you have registered is (i) surrendered by you, or (ii) changed by you.
             ii. Additionally, you agree to indemnify, defend and hold us harmless from and against any and all claims,
                 losses, liability, cost and expenses (including reasonable attorneys' fees) arising from your provision,
                 whether directly or indirectly (such as through our use, to the extent agreed to by you from time to time, of
                 any tool or technology) of a phone number, e-mail address, information and photographs associated with
                 recipients contained in your mobile device Contacts, or other delivery location that is not your own, or
                 your violation of applicable federal, state or local law, regulation or ordinance. Your obligation under this
                 paragraph shall survive termination of the Agreement.
            iii. You understand and agree that these services may not be encrypted and may include personal or
                 confidential information about you such as your account activity or status. Delivery and receipt of
                 information, including instructions for payment, transfer and other move money transactions, through the
                 Mobile Services may be delayed or impacted by factor(s) pertaining to your Internet service provider(s),
                 phone carriers, other parties, or because of other reasons outside of our control. We will not be liable for
                 losses or damages arising from any disclosure of account information to third parties, non-delivery,
                 delayed delivery, misdirected delivery or mishandling of, or inaccurate content in, information and
                 instructions sent through the Mobile Services. Additionally, not all of the products, services or functionality
                 described on the Site(s) and the Agreement are available when you use the Mobile Services. Therefore,
                 you may not be eligible to use all the products, services or functionality described when you access or try
                 to access them using a mobile device. We reserve the right to determine your eligibility for any product,
                 service, or functionality. Information available via the Mobile Services, including balance, transfer and
Chase Online - Legal Agreements and Disclosures                                                                     Page 4 of 14



                 payment information, may differ from the information that is available directly through the Chase online
                 services and Site(s) without the use of a mobile device. Information available directly through the Chase
                 online services and Site(s) without the use of a mobile device may not be available via the Mobile
                 Services, may be described using different terminology (including capitalized terms used in the
                 Agreement or on our Site(s), or may be more current than the information available via the Mobile
                 Services, including but not limited to account balance information. The method of entering instructions via
                 the Mobile Services may also differ from the method of entering instructions directly through the Service
                 without the use of a mobile device. Processing of payment and transfer instructions may take longer
                 through the Mobile Services. We are not responsible for such differences, whether or not attributable to
                 your use of the Mobile Services. Additionally, you agree that neither we nor our service providers will be
                 liable for any errors or delays in the content, or for any actions taken in reliance thereon. You are
                 responsible for any and all charges, including, but not limited to, fees associated with text messaging,
                 data, or other message services imposed by your communications service provider, including, without
                 limitation, for short message service. We are not responsible for any damages resulting from your failure
                 to comply with any terms and conditions provided by your communication service provider or any app
                 store.
            iv. We, or our licensors, own all right, title and interest, including, without limitation, all intellectual property
                 rights (including all names, trade names, trademarks, service marks, slogans, logos or other indicia) in
                 and to the Service (including the products and services accessed through the Mobile Services). No
                 license or other right in or to such products and services is granted to you except for the rights specifically
                 set forth in this Agreement.
      b. Text Services
              i. Your enrollment in the Service includes access to mobile text messaging related services (collectively,
                 "Text Services"). By receiving or otherwise using these services, you agree to the following terms for
                 these services. You agree that we may send messages through your communication service provider in
                 order to deliver them to you and that your communication services provider is acting as your agent in this
                 capacity. We may use a telephone number, e-mail address or other delivery location we have in our
                 records for you or other such contact information as you may provide to us for these services so that we
                 may send you certain information about your applicable account. You will immediately notify us if any
                 phone number you have registered is (i) surrendered by you, or (ii) changed by you.
             ii. In the case of any messages that you may send through either us or Zelle or that we may send or Zelle
                 may send on your behalf to an email address or mobile phone number, you represent that you have
                 obtained the consent of the recipient of such emails or automated text messages to send such emails or
                 text messages to the recipient. You understand and agree that any emails or text messages that we send
                 or that Zelle sends on your behalf may include your name. Additionally, you agree to indemnify, defend
                 and hold us harmless from and against any and all claims, losses, liability, cost and expenses (including
                 reasonable attorneys' fees) arising from your provision of a phone number, e-mail address, or other
                 delivery location that is not your own or your violation of applicable federal, state or local law, regulation or
                 ordinance. Your obligation under this paragraph shall survive termination of the Agreement.
            iii. You understand and agree these services may not be encrypted and may include personal or confidential
                 information about you such as your account activity or the status of your account. Messages may be
                 delayed or impacted by factor(s) pertaining to your phone carriers or other parties. We will not be liable for
                 losses or damages arising from any disclosure of account information to third parties, non-delivery,
                 delayed delivery, misdirected delivery or mishandling of, or inaccurate content in, the messages sent
                 through the Text Services.
            iv. There is no service fee for the Text Services but you are responsible for any and all charges, including,
                 but not limited to, fees associated with text messaging imposed by your communications service provider.
                 Message and data rates may apply. Such charges include those from your communications
                 service provider. Message frequency depends on user preferences. To cancel the Text Services,
                 send STOP to 24273 at any time (J.P. Morgan Online clients only, send STOP to 576746). You
                 expressly consent to receipt of a text message to confirm your "STOP" request. For help or
                 information on the Text Services, send HELP to 24273. For additional assistance with the Text Services,
                 contact customer service at 1-877-242-7372 (J.P. Morgan Online clients only call 1-866-265-1727).

  8. Cancellation of Your Service
  You may cancel the Service by calling 1-877-CHASEPC (1-877-242-7372) or online. By canceling the Service, any
  Pending, Repeating and Future Dated transfers, will also be terminated, however any transfer that is In Process cannot
  be Cancelled by you. When you cancel the Service, you will no longer be able to access or use the Service and you will
  not receive a refund of service fees, if any. When you cancel the Service, it will not cancel your other online services or
  your account relationships, if any, with us.
  9. Cutoff Times
  Between Chase Accounts: the Cutoff Time for sending payments in order for recipients to receive money on the same
  day is 11:00 PM Eastern Time on any Business Day.
Chase Online - Legal Agreements and Disclosures                                                                     Page 5 of 14



  Between a Chase Account and an Out-of-Network Bank Account or a Network Bank Account: the Cutoff Time for
  acceptance of the transfers is 8:00 PM Eastern Time on any Business Day.

  All Cutoff Times referenced in this Agreement reflect the times displayed on our internal system clocks and may not
  necessarily be synchronized with the internal clock displayed on your computer or mobile device. For this reason, we
  suggest that you transmit any Instructions to us sufficiently in advance of such Cutoff Times to eliminate the possibility of
  missing the cutoff. Instructions entered after the Cutoff Time with a Send On date that is the Current Day or next
  Business Day may start to process immediately and may be Funded prior to the Send On date.
  10. Receiving Money

      a. You authorize us to accept, on your behalf, all payments sent to you through the Service. Once a sender initiates
         a transfer of money to your email address or mobile phone number registered with the Service, you have no
         ability to stop or cancel the transfer. By using the Service, you agree and authorize us to initiate credit entries to
         the primary or default account you have registered for the Service. For avoidance of doubt, payments sent to you
         will be Cancelled if you have not designated any Chase Account as the primary or default account for the
         Service. To avoid this cancellation, if the existing primary or default account you designated is inactive or
         terminated, we may, and you hereby authorize us to, designate on your behalf another eligible and active Chase
         Account in your profile as your primary or default account to receive payments sent to you through the Service.
      b. If you are receiving a payment from a business or government agency, your payment will be delivered in
         accordance with both this Agreement and the procedures of the business or government agency that is sending
         you the payment
      c. Notwithstanding anything set forth in this Agreement, processing times vary depending on registration and
         information provided by the sender and recipient. We will automatically begin the delivery process and send
         notice of a transfer to the recipient on the Send On date. We will continue our attempts by sending a second
         notice of a transfer to the recipient, and providing the recipient a period of nine (9) succeeding Business Days to
         register in the Service, or the person-to-person payment service of clearXchange, Zelle or a Network Bank. At the
         end of this period, if the recipient still has not registered, the transfer request will be Cancelled. The sender may
         cancel the transfer at any time during this ten (10) day period if the recipient is not registered at the time of
         cancellation. During this period, a hold may be placed on the sender's account for the amount of the transfer.
         Once the recipient has successfully enrolled, transfers will automatically be debited from the sender's account
         and deposited in the recipient's account.
      d. The recipient may not initiate a transfer of funds from a third party's Pay From Account to the recipient's Pay To
         Account. You may however send an e-mail via the Service to request money from a third party if you have a valid
         e-mail address for such third party.
      e. As a recipient or sender of any transfer using the Service, you acknowledge and agree that, we may delay, block
         or cancel a payment, charge back and/or put a hold on the amount of such payment to the Pay From Account or
         other account as we determine in our discretion or claim a refund from you for such amount for various reasons
         including fraud, duplicate payment, incorrect amount or incorrect recipient or otherwise to meet our regulatory
         obligations. The hold on the amount of such payment may be up to ten (10) days. For example, we may need
         additional time to verify your identity or the identity of the person sending the money, or the payment may be
         delayed due to technical difficulties or circumstances beyond our control. If we delay or block a payment that you
         have initiated, we will notify you. Neither we nor Zelle shall have liability to you for any such transfers of money,
         including without limitation, (i) any failure, through no fault of us or Zelle to complete a transaction in the correct
         amount, or (ii) any related losses or damages.

  11. Requesting Money

      a. You may also send a text message via the Service to request money from a recipient holding an Out-of-Network
         Bank Account or an account at a Network Bank, if you have a valid mobile phone number for such recipient and
         the Network Bank or Zelle sends text messages at that mobile phone number to the recipient. If a request for
         transfer is subsequently cancelled by the requestor, and the sender has initiated a transfer tied to that request,
         the transfer will be Cancelled unless it is a Current Day transfer, the transfer is already accepted, or it is after the
         Cutoff Time on the Send On date.
      b. You may request money from an individual or a group of individuals (up to a maximum number as determined by
         us from time to time) registered with clearXchange, Zelle or a Network Bank. You understand and acknowledge
         that individuals to whom you send payment requests may reject or ignore your request. We do not guarantee that
         you will receive money from other individuals by sending a payment request. If an individual ignores your request,
         we may decide, in our sole discretion, that we will not send a reminder or repeat request to that individual. We
         have the right to expire all pending payment requests sent by you after a period of time determined by us from
         time to time, which is currently set at 14 days from the Send On date.
      c. By accepting this Agreement, you agree that you will not use the Service to request money for the payment or
         collection of an overdue or delinquent debt; to request money that is owed to another person; or to collect any
         amounts that are owed pursuant to a court order.
      d. By using the Service, you agree to receive money requests from others, and to only send requests for legitimate
         and lawful purposes. Requests for money are solely between the sender and recipient and are not reviewed or
Chase Online - Legal Agreements and Disclosures                                                                     Page 6 of 14



         verified by us. We do not assume responsibility for the accuracy or legality of such requests and do not act as a
         debt collector on your behalf or on behalf of the sender of a request for money.
      e. We reserve the right, but assume no obligation, to terminate your ability to send requests for money in general, or
         to specific recipients, if we deem such requests to be potentially unlawful, abusive, offensive or unwelcome by
         the recipient.

  12. Sending Money

  You may send money to a recipient at your initiation or in response to that recipient's request for money. You understand
  that use of this Service by you shall at all times be subject to (i) this Agreement, and (ii) your express authorization at the
  time of the transaction for us to initiate a debit entry to your bank account. You understand that when you send the
  payment, you will have no ability to stop or cancel it. The sender must be registered with (i) the Service with an eligible
  Pay From Account or (ii) the person-to-person payment service of clearXchange, Zelle or a Network Bank, and provide a
  valid e-mail address or mobile phone number for the recipient. Funds will not be withdrawn from the Pay From Account
  until the transfer has been accepted.

  You acknowledge and agree that payment transfers will be completed using only the email address or mobile phone
  number you enter even if it identifies a person different from your intended recipient. The name you enter will help you
  identify your intended recipient in the drop down menu and your transaction history but will not be used to process
  payments. Please make sure you accurately enter the recipient's email address or mobile phone number since your
  obligation to pay for the transfer will not be excused by an error in the information you enter.

  You also acknowledge and agree that we can (1) use and add any person or entity (and their associated information)
  with whom you have transacted through the Service and (2) access, use and add any person or entity from your contacts
  contained on your device (subject to your consent), to your list of QuickPay recipients. You may add, edit and/or remove
  any recipients at any time.

      a. Sending Money Between Chase Accounts

         To use the Service to send money between two Chase Accounts, the sender and the recipient must each
         maintain a Chase Account. You may transfer funds - up to your available balance plus any amount in your
         overdraft protection account, if applicable.

         Transfers between Chase Accounts: If you use the Service to send money, you authorize us to withdraw funds
         from your designated Pay From Account for all transfers of funds that you initiate through the Service and you
         also agree to have sufficient funds in your Pay From Account on the Send On date for each such transfer you
         schedule until the transfer is Completed or Cancelled, subject to Section 10(e). We will not be obligated to make
         any transfer you may request unless there are sufficient available funds in the Pay From Account to cover the
         transfer. Transfers from Chase Accounts will be Funded from your Pay From Account on the date of acceptance.

         For transfers between Chase Accounts, funds should typically be available within minutes, but no later than the
         next Business Day if the transfer is sent before the Cutoff Time. If the transfer is sent after the Cutoff Time, the
         funds will typically be available immediately for cash withdrawal at ATMs and for online transactions, but not
         available to pay other payments that were presented on the same calendar day.

         Current Day transfers between Chase Accounts: Any transfer Instruction for a requested Current Day transfer
         received by us after the Cutoff Time or on non-Business Days will not be a Current Day transfer and will be
         processed the following Business Day. If there are insufficient available funds to cover a Current Day transfer, the
         transfer request will fail and we will not make repeat attempts to debit the applicable account.

         Repeating and Future Dated transfers between Chase Accounts: In the case of Repeating and Future Dated
         transfers, if sufficient funds are not in the Pay From Account on the Send On date, the transfer will fail and we will
         not make repeat attempts to debit the applicable account.
      b. Sending Money Between Chase Accounts and Out-of-Network Bank Accounts

         To use the Service to send and receive money between a Chase Account and an Out-of-Network Bank Account,
         the parties must use at least one eligible Chase Account with us and at least one Out-of-Network Bank Account.
         To send money from a Chase Account, you may transfer funds - up to your available balance plus any amount in
         your overdraft protection account, if applicable.

         Transfers between a Chase Account and an Out-of-Network Bank Account: You authorize us to charge your
         designated Pay From Account with us for all transfers of funds that you initiate through the Service and you also
         agree to have sufficient funds in your Pay From Account on the Send On date to cover each such transfer you
         schedule and any fees that might be associated with such transfer until the transfer is Completed or Cancelled,
         subject to Section 10(e). We will not be obligated to make any transfer you may request unless there are
         sufficient available funds (including any available overdraft protection account you may have) in your Pay From
Chase Online - Legal Agreements and Disclosures                                                                   Page 7 of 14



       Account to cover the transfer on the Send On date until the transfer is Completed or Cancelled. If there are
       insufficient available funds to cover a transfer on the date of acceptance, the transfer will fail and we will not
       make repeat attempts to debit the applicable account.

       Instructions for transfers to an Out-of-Network Bank Account will be deducted from the Pay From Account held
       by us following acceptance. Transfers from Out-of-Network Bank Accounts are subject to the processing times of
       the Out-of-Network Bank Account. Instructions for transfers from the Out-of-Network Bank Accounts that we
       receive by the Cutoff Time on a Business Day will be sent to the Out-of-Network Bank Account on the same day
       for processing.

               i. Transfers to an Out-of-Network User through clearXchange.com:

                   For transfers from a Chase Account to an Out-of-Network Bank Account through use of the
                   clearXChange.com, the transfer should typically be completed one to two Business Days after the
                   Business Day following acceptance, subject to the processing times of the Out-of-Network Bank
                   Bank.


               ii. Transfers from an Out-of-Network User through clearXchange.com:

                   For transfers from an Out-of-Network Bank Account to a Chase Account through use of
                   clearXChange.com, the transfer should typically be completed four to five Business Days after the
                   Business Day following acceptance, subject to the processing times of the Out-of-Network Bank.


               iii. Transfers to or from the Zelle platforms:

                   For transfers between a Chase Account and a Out-of-Network Bank Account or a Network Bank
                   Account through use of the Zelle platform(s), the transfer should typically be completed within
                   minutes, subject to the processing times of the financial institution holding the other account.


     c. Sending Money Between Chase Accounts and Network Bank Accounts

       To use the Service to send and receive money between a Chase Account and a Network Bank Account, the
       parties must use at least one eligible Chase Account with us and at least one Network Bank Account. The holder
       of an account with a Network Bank may register with the person-to-person transfer service of the Network Bank
       holding their account and will not be required to register through the Service. To send money from a Chase
       Account, you may transfer funds up to (A) your available balance plus any amount in your overdraft protection
       account, if applicable.

       Transfers from a Chase Account to a Network Bank Account: You authorize us to charge your designated Pay
       From Account with us for all transfers of funds that you initiate through the Service, and you also agree to have
       sufficient funds in your Pay From Account on the Send On date to cover each such transfer you schedule and
       any fees that might be associated with such transfer until the transfer is Completed or Cancelled, subject to
       Section 10(e). We will not be obligated to make any transfer you may request unless there are sufficient available
       funds (including any available overdraft protection account you may have) in your Pay From Account to cover the
       transfer on the Send On date until the transfer is Completed or Cancelled.

       If there are insufficient available funds to cover a transfer to a Network Bank Account on the date of acceptance,
       the transfer request will fail and we will not make repeat attempts to debit the applicable account.

       Instructions for transfers to a Network Bank Account will be deducted from the Pay From Account held by us
       once the recipient or the Network Bank accepts. Funds will typically be available in the Network Bank Account
       when Chase sends a guarantee of payment or a similar notice to the Network Bank, and depending on the
       Network Bank and whether there are sufficient funds in your Chase Account, that may be within minutes or within
       two Business Days following acceptance. Once your transfer has been submitted and confirmed, we will provide
       you information on when the funds for each transfer will become available.

       Transfers from a Network Bank Account to a Chase Account: Transfers from Network Bank Accounts to Chase
       Accounts are subject to the terms of the person-to-person transfer service of the Network Bank and may be
       delayed or canceled as the Network Bank may determine in its sole discretion.

       Funds will be typically available when Chase receives a guarantee of payment or a similar notice from the
       Network Bank sending the transfer, and depending on the Network Bank, that may be within minutes or within
       three Business Days following acceptance, subject to the processing times of the Network Bank. After
Chase Online - Legal Agreements and Disclosures                                                                   Page 8 of 14



         acceptance, we will provide you information on you when the funds for each transfer will become available.

         If the transfer is accepted after the Cutoff Time, the funds will typically be available immediately for cash
         withdrawal at ATMs and for online transactions, but not available to pay other payments that were presented on
         the same calendar day.

  13. Transfer Limits
  Transfers from consumer Chase Accounts may be made in amounts of up to $2,000 per transaction with a maximum of
  $2,000 per day, and $16,000 in any calendar month, in the aggregate from all your combined accounts registered with
  the Service.

  If you are a Chase Private Client or Private Banking client, transfers may be made in amounts of up to $5,000 per
  transaction with a maximum of $5,000 per day, and $40,000 in any calendar month, in the aggregate from all your
  combined accounts registered with J.P. Morgan QuickPay.

  Transfers from business Chase Accounts may be made in amounts of up to $5,000 per transaction with a maximum of
  $5,000 per day, and $40,000 in any calendar month, in the aggregate from all your combined accounts registered with
  the Service.

  Transfer limits, if any, applicable to holder of Network Bank Accounts or Out-of-Network Bank Accounts for transfers to
  Chase Accounts or in receiving transfers to their Network Bank Accounts or Out-of-Network Bank Accounts are
  governed by the terms of the person-to-person transfer service of clearXchange, Zelle or the applicable Network Bank.

  All transfer limits are subject to temporary reductions to protect the security of customer accounts and/or the transfer
  system.

  At our discretion we may refuse to process any transaction that exceeds any of the above limits. In this case, you are
  responsible for making alternate arrangements or rescheduling the payment or transfer.
  14. Repeating Transfers
  Repeating transfers that are for the same fixed amount each month will be sent in accordance with your Instructions and
  on the same calendar day of each period you designate, or on the prior Business Day if the regular Send On date falls
  on a non-Business Day. In order to authorize a Repeating transfer, you agree to have a printer or other means to obtain
  a printed copy of your authorization for your records. If you do not have a printer, you agree to continue to authorize a
  Repeating transfer on a transaction-by-transaction basis until you have means of printing a copy of your authorization for
  your records.

  If you desire to cancel a Repeating transfer, you may cancel your transaction online. If for any reason you cannot access
  the Online Service, you may also call or write online customer service at the phone number or address set forth in the
  paragraph entitled "Your Liability for Unauthorized Transfers”.
  15. Terms applicable to your use of Zelle platforms
  The Zelle platforms, such as the standalone Zelle mobile app and zellpay.com site, are additional platforms owned and
  controlled by Zelle that enables you to access and use the Service. In addition to and without limiting any terms
  contained in this Agreement, you agree as follows:

      a. Electronic Communications/Zelle Terms. By using the Zelle platforms, you agree to abide by the terms and
         conditions stated in this Section, and you will be required to agree to Zelle's terms and conditions.
      b. Cancellation. All parties have the right to cancel use and access to the Zelle platforms at any time. Specifically,
         we and Zelle reserve the right to terminate your use or access to one or more Zelle platforms at any time and
         without notice.
      c. Acknowledgements and Agreements. You understand and agree that the Zelle platforms are provided for your
         convenience, and that Chase is not obligated to provide you with such access or use. Chase hereby disclaims
         any and all liabilities, representations and warranties with respect to the Zelle platforms. You also understand and
         agree that the Zelle platforms and any content and materials contained therein may only be available in English,
         and not in a foreign language, including Spanish, regardless of whether you currently access the Service or your
         accounts on Chase digital platforms in a foreign language. You agree that Chase is not responsible for delivering
         any content or materials to you in a foreign language through the Zelle platforms, and any questions regarding
         this issue should be directed to Zelle.

  16. Chase QuickPay Fees
  There is no service fee from us to use the Service. However, if we process a transfer in accordance with your
  Instructions that overdraws your Chase Account with us, we may assess a fee or charge interest for any such overdraft
  in accordance with the terms of your Deposit Account Agreement. We will not be liable for failure to pay any transfer
Chase Online - Legal Agreements and Disclosures                                                                     Page 9 of 14



  request unless it is drawn against available funds credited to the designated Pay From Account. You will be responsible
  for paying any telephone company or utility charges and/or Internet access service fees incurred while using telephone
  lines and/or Internet access services to connect with the Service. Fees are subject to change from time to time upon
  notice to you as may be required by law.

  The following additional terms apply whenever you use the Service to send transfers from a consumer deposit
  account or Chase Liquid Card registered via the Service. A consumer account is one that is used primarily for
  personal, family or household purposes; all other accounts are business accounts. If you perform transactions
  from business accounts registered through the Service, please refer to the paragraphs beginning with
  "ADDITIONAL TERMS APPLICABLE ONLY TO TRANSFER SERVICES FOR BUSINESS ACCOUNTS" for
  additional terms applicable to business transactions. Network Bank Accounts are subject to the terms of the
  agreement of the Network Bank.
  17. Your Liability for Unauthorized Transfers
  If you permit other persons to use the Service or your Password, you are responsible for any transactions they authorize
  from your accounts. If you believe that your Password has been lost or stolen or that someone has transferred or
  may transfer money from your account without your permission, notify us AT ONCE, by calling 1-877-242-7372
  (J.P. Morgan Online clients only call 1-866-265-1727) or writing us at Online Customer Service, P. O. Box 2558,
  Houston, TX 77252-9968.

  For Consumer Deposit Accounts and Chase Liquid Cards Only: Tell us AT ONCE if you believe your Password has been
  lost or stolen or that an unauthorized online transfer has been made from any of your deposit accounts or Chase Liquid
  Cards. Telephoning us is the best and fastest way of keeping your possible losses to a minimum. If you do not do so,
  you could lose all the money in each of the accounts, as well as all of the available funds in any overdraft protection
  account or any other credit line included among your accounts. If you tell us within two (2) Business Days after you
  discover the loss or theft, you are completely covered if someone makes a transfer without your authorization.

  If you do not tell us within two (2) Business Days after you discover the loss or theft of your Password or that an
  unauthorized online transfer has been made from any of your deposit accounts or Chase Liquid Cards, and we can
  prove we could have stopped someone from making a transfer without your authorization if you had told us, you could
  lose as much as $500. Furthermore, if any account statement shows online transfers that you did not make, tell us AT
  ONCE. If you do not tell us within sixty (60) days for a transfer from a Chase Account after a Chase statement showing
  such a transfer was transmitted, you may not get back any money you lost after the sixty (60) days if we can prove that
  we could have stopped someone from taking the money if you had told us in time.

  If a good reason, such as a long trip or hospital stay, kept you from telling us, we will extend the time periods.
  18. Our Liability for Failure to Complete Transfers: For Consumer Deposit Accounts and Chase Liquid Cards
  Only
  If we do not complete a transfer you send from your consumer deposit account or a Chase Liquid Card in the correct
  amount or according to our agreement with you, we will be liable for those damages as the law imposes in such cases.
  However, there are some exceptions. We will not be liable, for example:

  (A) If, through no fault of ours, your account does not contain sufficient funds to make the transfer and the transfer would
  exceed any credit line or any overdraft for such account.

  (B) The Service, your operating system or software was not functioning properly at the time you attempted to initiate
  such transfer and it was evident to you at the time you began the transfer.

  (C) Circumstances beyond our control, such as fires, floods, acts of God, power outages and the like.

  (D) If you have not provided us with complete and correct transfer information, including without limitation the financial
  institution name and account number (if applicable) for your Pay To and Pay From Accounts registered with Chase
  QuickPay, the email address or mobile phone number of the recipient for transfers you send and transfer amount for a
  transfer.

  (E) If the intended recipient of a transfer is not registered with the Service or the person-to-person transfer service of
  clearXchange, Zelle or a Network Bank.

  The list of examples set out in this paragraph is meant to illustrate circumstances under which we would not be liable for
  failing to make a transfer and is not intended to list all of the circumstances where we would not be liable.
  19. Errors and Questions about Service: For Transfers From Consumer Deposit Accounts and Chase Liquid
  Cards Only
Chase Online - Legal Agreements and Disclosures                                                                   Page 10 of 14



  If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the
  telephone number or address at the end of this Agreement.

  We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared.
  Please provide us with the following:

       • Your name and account number;
       • A description of the error or the transaction you are unsure about, and why you think it is an error or want more
         information; and
       • The amount of the suspected error.

  We will determine whether an error occurred within 10 business days after we hear from you and will correct any error
  promptly. However, if we need more time, we may take up to 45 days to investigate your complaint or question. If we do
  this, we will credit your balance within 10 business days for the amount you think is in error, so that you will have the use
  of the money during the time it takes us to complete our investigation. If you opened your account less than 30 days
  before the date of the suspected error, the 10-business-day period is extended to 20 business days. If you opened your
  account less than 30 days before the date of the suspected error or the transaction occurred at a point-of- sale location
  or outside the U.S., the 45-day period is extended to 90 days.


  If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not
  receive it within 10 business days, we may not credit your balance.

  We will tell you the results within three business days after completing our investigation. If we decide that there was no
  error, we will send you a written explanation. You may ask for copies of the documents that we used in our investigation.

  20. The Chase QuickPay Guarantee – for Consumer Deposit Accounts and Chase Liquid Cards Only

  In the event that funds are removed from your consumer deposit accounts or Chase Liquid Cards without your
  authorization, we will reimburse you 100% if you tell us within two Business Days of your discovery of the unauthorized
  transaction. (See the paragraph above entitled "Your Liability for Unauthorized Transfers.") Our guarantee covers only
  things that are within our control -- the guarantee does not cover your failure to completely log out and exit the Service
  when you're finished with your online or mobile session or away from your computer or mobile device, nor does it cover
  your negligent handling of your User ID and Password or your failure to provide an accurate or updated mobile phone
  number and/or email address for this Service. It is your responsibility to use care when exiting the system and safely
  maintain your User IDs and Passwords and to notify us of any changes or updates to the mobile phone number and/or
  email address registered for this Service.

  Further, this guarantee is not intended to serve as purchase protection. Neither we nor Zelle offer purchase protection for
  the purchase of goods and/or services (e.g., coverage for non-receipt, damage, or "not as described" claims related to
  the purchase of such goods and/or services), whether through this guarantee or otherwise. The Service is not intended
  for the purchase of goods from retailers, merchants, or the like.

  21. ADDITIONAL TERMS APPLICABLE ONLY TO THE Service FOR BUSINESS ACCOUNTS
  Chase QuickPay Liability for Unauthorized Transfers for Chase Business Deposit Accounts Only

  You are responsible for all transfers that are authorized using your Password to access the Chase QuickPay Service. If
  you permit other persons to use the Service or your Password, you are responsible for any transactions they authorize.
  NOTE: ACCOUNT ACCESS THROUGH THE CHASE QUICKPAY SERVICE IS SEPARATE AND DISTINCT FROM
  YOUR EXISTING SIGNATURE ARRANGEMENTS FOR YOUR ACCOUNTS. THEREFORE, WHEN YOU GIVE AN
  INDIVIDUAL THE AUTHORITY TO ACCESS ACCOUNTS THROUGH THE CHASE QUICKPAY SERVICE, THAT
  INDIVIDUAL MAY HAVE ACCESS TO ONE OR MORE ACCOUNTS TO WHICH THAT INDIVIDUAL WOULD NOT
  OTHERWISE HAVE SIGNATURE ACCESS. YOU ASSUME THE ENTIRE RISK FOR THE FRAUDULENT,
  UNAUTHORIZED OR OTHERWISE IMPROPER USE OF YOUR PASSWORD. WE SHALL BE ENTITLED TO RELY
  ON THE GENUINENESS AND AUTHORITY OF ALL INSTRUCTIONS RECEIVED BY US WHEN ACCOMPANIED BY
  SUCH PASSWORD, AND TO ACT ON SUCH INSTRUCTIONS.

  We shall have no liability to you for any errors or losses you sustain in using the Service except where we fail to exercise
  ordinary care in processing any transaction. We shall also not be liable for any failure to provide any service if the
  account(s) involved is no longer linked for the Service. Our liability in any case shall be limited to the amount of any
  funds improperly transferred from your Pay From Account less any amount, which, even with the exercise of ordinary
  care, would have been lost.

  Without regard to care or lack of care of either you or us, a failure to report to us any unauthorized transfer or error from
  any of your Chase Accounts within thirty (30) days of our providing or making available to you a bank statement showing
Chase Online - Legal Agreements and Disclosures                                                                   Page 11 of 14



  such unauthorized transfer or error shall relieve us of any liability for any losses sustained after the expiration of such
  thirty-day period and you shall thereafter be precluded from asserting any such claim or error.
  Errors and Questions about Services for Chase Business Deposit Accounts Only
  For business accounts, our practice is to follow the procedures described above entitled “Errors and Questions about
  Service: For Transfers From Consumer Deposit Accounts and Chase Liquid Cards Only”, but we are not legally required
  to do so.
  22. ADDITIONAL TERMS APPLICABLE TO ALL USERS OF THE SERVICE


  Computer Equipment; Browser Access and Internet Services
  You are responsible for obtaining, installing, maintaining and operating all software, hardware or other equipment
  (collectively, "System") necessary for you to access and use the Service. This responsibility includes, without limitation,
  your utilizing up to date web-browsers and the best commercially available encryption, antivirus, anti-spyware, and
  internet security software. You are additionally responsible for obtaining Internet services via the Internet service provider
  of your choice, for any and all fees imposed by such Internet service provider and any associated communications
  service provider charges. You acknowledge that there are security, corruption, transmission error, and access availability
  risks associated with using open networks such as the Internet and you hereby expressly assume such risks, including,
  but not limited to those we may disclose in our educational materials. You acknowledge that you are responsible for the
  data security of the Systems used to access the Service, and for the transmission and receipt of information using such
  Systems. You acknowledge that you are using Service for your convenience, have made your own independent
  assessment of the adequacy of the Internet and Systems and that you are satisfied with that assessment. We are not
  responsible for any errors or problems that arise from the malfunction or failure of the Internet or your Systems nor are
  we responsible for notifying you of any upgrades, fixes, or enhancements to, or for providing technical or other support
  for your Systems. Although we may provide a link to a third party site where you may download software, we make no
  endorsement or warranty of any specific software, hardware or Internet Service Provider and your use of any such
  software, hardware or service may also be subject to the license or other agreements of that provider, in addition to the
  terms and conditions of this Agreement.
  Passwords
  We may at our option change the parameters for the password used to access and use the Service ("Password") without
  prior notice to you, and if we do so, you will be required to change your password the next time you access the Service.
  To prevent unauthorized access to your accounts and to prevent unauthorized use of the Service, you agree to protect
  and keep confidential your card number, account number, PIN, User ID, Password, or other means of accessing your
  accounts via the Service. The loss, theft, or unauthorized use of your card numbers, account numbers, PINs, User IDs,
  and Passwords could cause you to lose some or all of the money in your accounts, plus any amount available under
  your overdraft protection credit line. It could also permit unauthorized persons to gain access to your sensitive personal
  and account information and to use that information for fraudulent purposes, including identity theft. If you disclose your
  card numbers, account numbers, PINs, User IDs, and/or Passwords to any person(s) or entity, you assume all risks and
  losses associated with such disclosure. If you permit any other person(s) or entity to use the Service or to access or use
  your card numbers, account numbers, PINs, User IDs, Passwords, or other means to access your accounts, you are
  responsible for any transactions and activities performed from your accounts and for any use of your personal and
  account information by such person(s) or entity. If you believe someone may attempt to use or has used the Service
  without your permission, or that any other unauthorized use or security breach has occurred, you agree to immediately
  notify us at 1-877-242-7372 (J.P. Morgan Online clients only call 1-866-265-1727).
  Notices

  You agree that by using the Service, all notices or other communications which we may be required to give you arising
  from our obligations under this Agreement or the Service may be sent to you by any or all of the following sources, at our
  option:

       •   Through electronic notice given to any electronic mailbox we have for you,
       •   Any other electronic mail address or telephone number you provide to us,
       •   The current address we have on file for you, or
       •   In any other manner permitted by law including, but not limited to, posting it on our website.

  New Features
  We may, from time to time, introduce new features to the Service or modify or delete existing features in our sole
  discretion. We shall notify you of any of these changes to features if we are legally required to do so. By using any new
  or modified features when they become available, you agree to be bound by the rules and terms concerning these
  features.
Chase Online - Legal Agreements and Disclosures                                                                 Page 12 of 14



  Limitation of Liability; No Warranties
  Neither we nor Zelle shall be liable for any typos or keystroke errors that you may make when using the Service.

  YOU AGREE THAT YOU, NOT WE OR ZELLE, ARE RESPONSIBLE FOR RESOLVING ANY PAYMENT OR OTHER
  DISPUTES THAT YOU HAVE WITH ANY OTHER USER WITH WHOM YOU SEND MONEY TO, OR RECEIVE OR
  REQUEST MONEY FROM, USING THE SERVICE.

  EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR WHERE THE LAW REQUIRES A DIFFERENT STANDARD,
  WE, ZELLE, NETWORK BANKS AND OUR RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES
  ARE NOT AND SHALL NOT BE RESPONSIBLE FOR ANY LOSS, DAMAGE OR INJURY OR FOR ANY DIRECT,
  INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS,
  ARISING FROM OR RELATED TO THE SYSTEM, EQUIPMENT, BROWSER AND/OR THE INSTALLATION OR
  MAINTENENACE THEREOF, ACCESS TO OR USE OF THE SERVICE, FAILURE OF ELECTRONIC OR
  MECHANICAL EQUIPMENT, THE INTERNET, THE SYSTEM, OR COMMUNICATION LINES, TELEPHONE OR
  OTHER INTERCONNECT PROBLEMS, BUGS, ERRORS, CONFIGURATION PROBLEMS OR INCOMPATIBILITY OF
  COMPUTER HARDWARE, SOFTWARE, THE INTERNET, OR THE SYSTEM, FAILURE OR UNAVAILABILITY OF
  INTERNET ACCESS, PROBLEMS WITH INTERNET SERVICE PROVIDERS, PROBLEMS OR DELAYS WITH
  INTERMEDIATE COMPUTER OR COMMUNICATIONS NETWORKS OR FACILITIES, PROBLEMS WITH DATA
  TRANSMISSION FACILITIES OR ANY OTHER PROBLEMS YOU EXPERIENCE DUE TO CAUSES BEYOND OUR
  CONTROL. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY APPLICABLE AGREEMENT, YOU
  UNDERSTAND AND AGREE THAT YOUR USE OF THE SERVICE IS AT YOUR SOLE RISK AND THAT THE
  SERVICE AND ALL INFORMATION, PRODUCTS AND OTHER CONTENT (INCLUDING THIRD PARTY
  INFORMATION, PRODUCTS AND CONTENT) INCLUDED IN OR ACCESSIBLE FROM THE SITES, ARE PROVIDED
  ON AN "AS IS" "WHERE-IS" AND "WHERE AVAILABLE" BASIS, AND ARE SUBJECT TO CHANGE AT ANY TIME
  WITHOUT NOTICE TO YOU. YOU ACKNOWLEDGE THAT WE MAKE NO WARRANTY THAT THE SERVICE WILL
  BE UNINTERRUPTED, TIMELY, SECURE OR ERROR-FREE UNLESS OTHERWISE STATED ON THE SITE OR IN
  ANY APPLICABLE AGREEMENT. TO THE FULLEST EXTENT PERMITTED BY LAW, WE DISCLAIM ALL
  REPRESENTATIONS, WARRANTIES AND CONDITIONS OF ANY KIND (EXPRESS, IMPLIED, STATUTORY OR
  OTHERWISE, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
  A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF PROPRIETARY RIGHTS) AS TO THE SERVICE
  AND ALL INFORMATION, PRODUCTS AND OTHER CONTENT (INCLUDING THIRD PARTY INFORMATION,
  PRODUCTS AND CONTENT) INCLUDED IN OR ACCESSIBLE FROM THE SITES. NO LICENSE TO YOU IS
  IMPLIED IN THESE DISCLAIMERS.
  Other Agreements
  In addition to this Agreement, you agree to be bound by and comply with such other written requirements as we may
  furnish to you in connection with either the Service or products which may be accessed via the Service, including, but not
  limited to, any account agreements that apply to your Chase Account or, and with all applicable State and Federal laws
  and regulations. In the event of a conflict between the terms of this Agreement and any applicable Chase account
  agreements with us, the terms of this Agreement will control except as may be otherwise stated herein.
  Termination
  We may terminate or suspend this Agreement, or terminate, suspend or limit your access privileges to or use of the
  Service (including but not limited to, use of clearXchange.com), in whole or part, at any time for any reason without prior
  notice, including for reasons involving your use of the Service which we may deem to be illegal or potentially brand
  damaging, and when you no longer have an eligible Chase Account. The obligations and liabilities of the parties incurred
  prior to the termination date shall survive the termination of this Agreement for all purposes. If your Chase Account is not
  in good standing, that account will not be eligible to be used in Chase QuickPay transactions. We may determine other
  eligibility criteria in our sole discretion. We also reserve the right to terminate or suspend our participation in the
  clearXchange or Zelle network or with a particular financial institution at any time.
  Disputes
  In the event of a dispute arising under or relating in any way to this Agreement or to the Service provided under this
  Agreement, you and we agree to resolve this dispute by looking to the terms of this Agreement. If there is a conflict
  between what one of our employees says and the terms of this Agreement, the terms of this Agreement shall control.
  Binding Arbitration
  YOU HEREBY AGREE THAT ANY DISPUTE, CLAIM OR CONTROVERSY ARISING NOW OR IN THE FUTURE
  UNDER OR RELATING IN ANY WAY TO THIS AGREEMENT, OR TO THE SERVICE ("CLAIM"), REGARDLESS OF
  THE NATURE OF THE CAUSE(S) OF ACTION ASSERTED (INCLUDING CLAIMS FOR INJUNCTIVE,
  DECLARATORY, OR EQUITABLE RELIEF), SHALL BE RESOLVED BY BINDING ARBITRATION. CLAIMS
  SUBJECT TO ARBITRATION INCLUDE CLAIMS THAT ARE MADE AS COUNTERCLAIMS, CROSS CLAIMS, THIRD
  PARTY CLAIMS, INTERPLEADERS, OR OTHERWISE. ARBITRATION REPLACES THE RIGHT TO GO TO COURT,
Chase Online - Legal Agreements and Disclosures                                                                   Page 13 of 14



  AND YOU THEREFORE AGREE TO WAIVE ANY RIGHT THAT YOU OR WE MIGHT OTHERWISE HAVE HAD TO A
  JURY TRIAL OR THE OPPORTUNITY TO LITIGATE ANY CLAIMS IN COURT BEFORE EITHER A JUDGE OR
  JURY. YOU FURTHER AGREE THAT YOU WILL NOT BE ABLE TO BRING A CLASS ACTION OR OTHER
  REPRESENTATIVE ACTION (SUCH AS AN ACTION IN THE FORM OF A PRIVATE ATTORNEY GENERAL) TO
  LITIGATE ANY CLAIMS IN COURT BEFORE EITHER A JUDGE OR JURY; NOR WILL YOU BE ABLE TO
  PARTICIPATE AS A CLASS MEMBER IN A CLASS ACTION OR OTHER REPRESENTATIVE ACTION TO LITIGATE
  ANY CLAIMS IN COURT BEFORE EITHER A JUDGE OR JURY.

  This binding arbitration provision applies to any and all Claims that you have against us, our parent, subsidiaries,
  affiliates, licensees, predecessors, successors, assigns, and against all of their respective employees, agents, or
  assigns, or that we have against you; it also includes any and all Claims regarding the applicability of this arbitration
  clause or the validity of the Agreement, in whole or in part. It is made pursuant to a transaction involving interstate
  commerce, and shall be governed by the Federal Arbitration Act, 9 U.S.C. sections 1-16, as it may be amended.

  The party filing a Claim(s) in arbitration must file its Claim(s) before the American Arbitration Association under the rules
  of such arbitration administrator in effect at the time the Claim(s) was filed. Rules and forms may be obtained from, and
  Claims made may be filed with JAMS (800.352.5267 or jamsadr.com) or the American Arbitration Association (800-778-
  7879 or www.adr.org). Arbitration hearings shall be held at a place within the federal judicial district that includes your
  address at the time the Claim(s) is filed, or at some other place to which you and we agree in writing. Judgment upon
  any arbitration award may be entered in any court having jurisdiction.

  This Arbitration Agreement shall survive: (i) termination or changes in the Agreement, and the relationship between you
  and us concerning the Agreement; and (ii) the bankruptcy of any party or any similar proceeding initiated by you or on
  your behalf. If any portion of this Arbitration provision is deemed invalid or unenforceable, the remaining portions shall
  nevertheless remain in force.
  Indemnity
  You acknowledge and agree that you are personally responsible for your conduct while using the Service and agree to
  indemnify and hold us, Zelle and our respective officers, directors, employees and agents harmless from and against any
  loss, damage, liability, cost or expense of any kind (including, but not limited to, reasonable attorneys' fees) that we or
  they may incur in connection with a third party claim or otherwise, in relation to your use of the Service or the use of the
  Service by anyone using your card number, account number, PIN, User ID or Password or your violation of this
  Agreement or the rights of any third party (including, but not limited to, privacy rights). Your obligations under this
  paragraph shall survive termination of this Agreement.
  Records; Communications
  Our records, kept in the regular course of business, shall be presumed to accurately reflect the contents of your
  instructions to us and, in the absence of manifest error, will be binding and conclusive.

  Unless otherwise prohibited by law, any communication or material you transmit to us via the Service or electronic mail is
  on a non-confidential basis and we may use such communication or material for any purpose consistent with our Online
  Privacy Policy, and where appropriate, our U.S. Consumer Privacy Notice, as amended from time to time, including
  reproduction, publication, broadcast and posting.

  When you give us your mobile phone number, we have your permission to contact you at that number about all your
  Chase or J.P. Morgan accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages
  and automatic dialing technology for informational and account service calls, but not for telemarketing or sales calls. It
  may include contact from companies working on our behalf to service your accounts. Message and data rates may
  apply. You may contact us anytime to change these preferences.
  Special Provisions for Business Customers
  Any User ID or Password we provide to you is provided to you in your capacity as a representative of the business entity
  registered with the Service only, and may not be retained by you after any termination of your relationship with such
  business entity. You agree to inform us immediately if a person with access to a Password leaves the employ of the
  entity to which that Password has been assigned.
  Choice of Law/Successors; Waiver; Severability
  This Agreement and its enforcement shall be governed by the laws of the State of New York, without regard to any
  choice of law provision, and shall inure to the benefit of our successors and assigns, whether by merger, consolidation,
  or otherwise. The account(s), products and services accessed via the Service shall be governed by laws of the
  applicable account agreements.

  We will not be deemed to have waived any of our rights or remedies under this Agreement unless such waiver is in
  writing and signed by us. No delay or omission on our part in exercising any rights or remedies shall operate as a waiver
Chase Online - Legal Agreements and Disclosures                                                                  Page 14 of 14



  of such rights or remedies or any other rights or remedies. A waiver on any one occasion shall not be construed as a bar
  or waiver of any rights or remedies on future occasions.

  If any provision of this Agreement conflicts with the law under which this Agreement is to be construed or if any provision
  of this Agreement is held invalid or unenforceable by a court of competent jurisdiction, that provision will be deemed to
  be restated to reflect as nearly as possible the original intentions of the parties in accordance with applicable law. The
  remaining provisions of this Agreement and the application of the challenged provision to persons or circumstances other
  than those as to which it is invalid or unenforceable will not be affected thereby, and each of those provisions will be valid
  and enforceable to the full extent permitted by law.
  Risk Of Loss
  In the event of a system failure or interruption, your data may be lost or destroyed. Any transaction(s) that you initiated,
  were in the process of completing, or completed shortly before a system failure or interruption should be verified by you
  through means other than online to ensure the accuracy and completeness of such transaction(s). You assume the risk
  of loss of your data during any system failure or interruption and the responsibility to verify the accuracy and
  completeness of any transaction(s) so affected.
  Chase Account Information
  Any Chase Account information provided to you as part of the Service is not the official record of your Chase Account or
  its activity. Your Chase Account statement, furnished to you by us for Chase Accounts in a paper format, or electronically
  if you are enrolled in paperless statements service, will remain the official record. The Service information is generally
  updated regularly, but is subject to adjustment and correction and therefore should not be relied upon by you for taking,
  or forbearing to take, any action.
  Privacy Policy and Notice
  Please click and read the Privacy Policy and Notice carefully and consider printing a copy for your records. This Privacy
  Policy and Notice explains what Chase does to keep information about you private and secure. We want you to know
  how we manage that information to serve you and that you have choices about how it is shared. This Privacy Policy and
  Notice covers our family of companies, a partial list of which is contained at the end of the Notice.
